Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 1 of 208




                      EXHIBIT 3
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 2 of 208
                                   CONFIDENTIAL




    01 A Draft Component Report sent to Dr. Ami Klin by
    Dr. Celine Saulnier
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 3 of 208
                                               CONFIDENTIAL



                                              Legal Case Evaluation

    Dates of Interviews:
    April 6th and April 7th, 2020


    Assessment Procedures:

    Autism Diagnostic Interview, Revised (ADI-R)
    Social Responsiveness Scale, Second Edition, Adult (Self-Report) Form (SRS-2)
    Social Responsiveness Scale, Second Edition, Adult (Relative/Other Report) Form (SRS-2)
    Vineland Adaptive Behavior Scales, Third Edition, Comprehensive Interview Form (Vineland-3)
    Clinical Interviews with Family (mother, maternal uncle, sister, and wife)


    Autism Diagnostic Interview, Revised (ADI-R)
    The following information was gathered through a phone interview with Dr. Wright’s mother, Ms.
    Archer, and maternal uncle, Mr. Don Lynam, both residing in Australia. Additional information was
    provided during subsequent discussions with Dr. Wright’s wife, who resides in the UK, and his        ,
              who resides in Australia. The Autism Diagnostic Interview, Revised (ADI-R) was administered,
    as well as clinical interviews to collect developmental history. The ADI-R is a comprehensive, semi-
    structured interview conducted with a caregiver that assesses for symptoms of autism spectrum
    disorder (ASD), both current and during early development. A diagnostic algorithm is generated based
    on responses in the areas of Communication, Reciprocal Social Interaction, and Restricted, Repetitive,
    and Stereotyped Patterns of Behavior.

    Family History:
    Dr. Wright lives with his wife, Ramona Watts, in the UK. Ms. Watts has three children, ages
       years, two of which reside in the home. They have been married since 2013 and together since 2010.
    This is the second marriage for both. Dr. Wright was reported to have met his first wife on the internet.
    She was described to be a “very large” woman who was substantially older than Dr. Wright (only 18
    months younger than his mother) who “was like a mother figure to him.” Dr. Wright has no biological
    children.

    Dr. Wright has two biological sisters, ages 47 and 46 years, and two maternal half-sisters, ages 52 and
    36. His              sister received speech therapy as a young child for articulation delays; otherwise, no
    developmental concerns were reported in any siblings. All were described to be “exceptionally bright”
    like Dr. Wright. Maternal history is significant for Post-Traumatic Stress Disorder (PTSD) and alcoholism.
    Paternal history is significant for Intellectual Disability in two                  and possible Cerebral
    Palsy. Dr. Wright’s father was described as a “weird and volatile man” who was extremely intelligent but
    socially reticent. He was reportedly physically and verbally abusive to                 and the children,
    leading to their separation and subsequent divorce when Dr. Wright was about five years old.
            has been married four additional times. Her second husband was reported to be physically
    abusive to                                                                . Dr. Wright was estimated to be
    seven to ten years of age during this marriage.                   third husband was described to be a kind
    man with whom she had Dr. Wright’s stepsister. When this marriage ended, the children were
    reportedly upset when they no longer had access to their stepfather’s extended family. Dr. Wright’s
    sister,          reported that by their teenage years, the children had minimal parental supervision and
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 4 of 208
                                               CONFIDENTIAL



    that Dr. Wright spent the majority of his time alone in his bedroom working on various experiments. He
    was extremely close with his maternal grandfather, who was described to be very similar in personality
    and that the two of them were “like two peas in a pod.”           indicated that Dr. Wright was
    devastated upon his grandfather’s death about 10 years ago and this was notable because it is rare for
    others to see him express emotion.

    Developmental History:
                 pregnancy with Dr. Wright was reported to be without complications. Dr. Wright was born
    to term via vaginal delivery and required forceps that left physical markings on his head. There were no
    concerns regarding his development, and he was discharged from the hospital within a typical
    timeframe.              had difficulty remembering exact dates for developmental milestones, but she
    reported that Dr. Wright achieved motor and speech milestones early. She estimated that he was
    babbling and saying “mama” by six months with single words prior to 12 months and phrase speech
    shortly thereafter. He walked independently at 10 months and was toilet trained prior to age two. She
    described him to be a “little terror” as a child in that he tried to run away from her when they were out
    in the community, resulting in her needing to hold his hand at all times.

                made a point to explain her sporadic memory of her son’s early development given that she
    had 3 children under the age of 3 while working full time and dealing with a volatile marriage.
    reported that alcoholism during that time may have also contributed to limited memory. For this reason,
    there are few details regarding Dr. Wright’s development prior to entering school at age 5.

                 indicated that her son was bullied and ostracized from his peers throughout childhood,
    beginning as soon as he entered school. His sister corroborated this, explaining how her brother would
    try to interact with people in very odd ways, such as blurting out, “would you like to play with my
    beetles?” or to talk incessantly about one of his experiments.             eventually transitioned Dr.
    Wright from the public-school system to a private academy at age 15. She reported that he flourished in
    the more nurturing environment where he was taught and mentored by “Brothers.” Yet, he continued
    to be bullied, resulting in one episode where he reportedly retaliated by punching a student in the face
    and breaking his nose. This almost got him expelled, but one of the Brothers supported him and argued
    for self-defense against repeated bullying.

    When                was asked if she was ever concerned about her son’s development, she explained that
    he was “always different” from other children as far back as she could remember, but her concerns
    arose when he started school at age 5. He was introverted and preferred to be alone, he never engaged
    in sports, and he became upset in large crowds. He also never wanted to have his own birthday party
    with friends. If he had a birthday celebration, it only included family members. She stated that his
    interest always differed from other children in that he preferred cerebral games like Dungeons and
    Dragons and developed a keen interest in Japanese culture early on, collecting Samurai swords, taking
    Martial Arts, and dressing up as a Ninja. His mother and sister described his “obsession” with Ninjas to
    be odd, particularly in that he was dressing up as a Ninja and going to parks as old as age 16. This was
    embarrassing to his sisters, who would reportedly avoid interacting with him. In hindsight,
    stated that she was not concerned, per se, but rather she “accepted that he was my son and that he has
    grown up different from other boys.” She described him to be a very loving and generous boy (and now
    man) who is extremely attached to his family, particularly his mother. His wife corroborated this,
    describing him to be a “giving, kind, and gentle” partner in a way that is very different from how he
    appears to anyone outside his family. Mr. Lynam added that although his nephew can express his love,
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 5 of 208
                                                CONFIDENTIAL



    verbally, to family members, he tends to connect to people through duty, loyalty, and respect in an odd
    manner, likening these values to his intense interest in Japanese or Samurai ways.

    Communication Skills:
    Dr. Wright’s communication skills were reportedly variable. He has always had strong syntactic
    language, described as pedantic by his wife. He was not reported to engage in atypical speech, such as
    echolalia, scripting videos, or creating his own language. However, the intonation of his voice was
    described to be “mechanical” and void of emotional expression until he becomes excited about
    something. At this point, his voice was described to become loud and aggressive, almost as if he’s yelling
    at people. His wife explained that this can be off-putting to others who might perceive him to be angry
    whereas in his view, he is merely conversing.

    Dr. Wright’s nonverbal communication skills were reported to be limited. His mother repeatedly
    described her son to be introverted and for this reason, his eye contact was likely diminished as a child.
    More recently, he tends to look at what he’s doing (e.g., the computer) rather than at the person to
    whom he is speaking. His wife described his eye contact to be poor and that she has had to explicitly
    teach him to look at people, such as her parents. All family members indicated that Dr. Wright has
    learned to improve his eye contact over time, particularly when in professional public forums. His uncle
    alluded to a colleague that travels with his nephew and “gives Craig polish.” It was also reported that Dr.
    Wright’s mannerisms, appearance, and facial expressions do not come out in a normal way – they are
    more “remote.” For instance, his uncle explained that Dr. Wright enjoys praise and acknowledgement
    for his accomplishments, but people might not detect this from his facial expressions. Consequently, if
    someone does not immediately respond to his stated accomplishments with appreciation, he can
    become overly animated and exaggerated (including embellishing details) in order to impress his
    listener, or he can become extremely frustrated and lash out. He will also say whatever comes to his
    mind even if it is socially inappropriate, such as telling someone in his audience that a question is
    “stupid” and/or making an obscene gesture. For this demeanor he was dubbed “the Angry Aussie.”

    Reciprocal Social Interaction Skills:
    When asked about friendships,             reported that her son always had a few very close but like-
    minded friends growing up. She equated her son with the character Sheldon from the television series
    Big Bang Theory, commenting that his friends were similar “geeks.”         agreed, recalling that she
    often asked them for help with computer programming and writing code. She added that her brother
    was often “badly groomed and smelly” as a teenager with died orange hair.

    Dr. Wright’s wife reported that her husband currently does not have any close friends or a best friend.
    She recalled one specific friendship that her husband cherished that turned out not to be genuine, and
    this deception was extremely hurtful to Dr. Wright. Thus, she stated that he needs to be reminded as to
    who is trustworthy and that he is often taken advantage of by others. She also emphasized that his
    extreme work schedule prevents him from having a typical social life, but that he will occasionally go out
    for drinks with colleagues after work. He does not, however, initiate any social activities outside of the
    family. Despite not having a strong peer network, Dr. Wright was described to be extremely devoted to
    his wife, mother, and stepchildren.

    All family members reported that Dr. Wright’s conversational skills have always been limited to topics of
    his designated interest, and that he is not one to initiate social niceties like small talk. However, he has
    learned to respond appropriately to others when they greet him, albeit briefly. His wife explained that it
    can be so taxing on her husband to sustain simple social interactions that he often needs to retreat
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 6 of 208
                                                CONFIDENTIAL



    afterwards. He will sustain conversations on his topics of interest, but if someone transitions the topic to
    their own interest, he will either change it back or terminate the exchange. He reportedly struggles with
    perspective taking and does not always understand if and why others might have varying views to his
    own.

    Dr. Wright’s social skills were described to be stronger with family members. His wife indicated that he
    plays well with his stepchildren, but these interactions have to be time-limited. He has nine nieces and
    nephews that, when living in Australia, he used to enjoy playing with, as well. His mother and sister
    described him to be especially silly with all of them, even the adult family members – almost “over the
    top.” They also described him to be very generous and thoughtful; for example, purchasing gifts for his
    wife and stepchildren, paying for his sister’s university degree, and sending his mother on trips.
    However, they commented that he would never do these types of things for nonfamily members.

    Restricted, Repetitive, and Stereotyped Patterns of Behavior:
    Dr. Wright was not reported to exhibit any unusual fixation on objects/parts of objects or stereotypical
    motor mannerisms either currently or by history. He was described to have several circumscribed
    interests throughout his life that have become all-consuming in their intensity, as well as intrusive to
    interactions with others. These have included intense interests in Japanese culture, Samurai swords,
    Ninjas, and Bitcoins. His interests have led him to collect things, such as Samurai swords and unusual
    seashells. His mother described these collections to be his “pride and joy.” His sister described his
    intensity of focus as “tunnel vision,” stating that “if he’s passionate about something, you cannot change
    his mind.” Although his mother could not recall if her son had a need for sameness and routine, Dr.
    Wright’s wife provided numerous examples of his “inability to cope with change.” These included
    getting extremely upset if travel arrangements do not meet his specifications down to the size of desk
    and type of bedding in his hotel room, or not being able to tolerate if plans to eat a preferred restaurant
    change due to, for example, it being closed. She reported that his emotional responses can become so
    intense that he has brought several administrative staff to tears, and his mother described these as
    “adult tantrums.” His family also raised concerns about concrete thinking in that Dr. Wright can take
    things very literally. His wife explained that she has to be extremely explicit in giving him instructions,
    otherwise he will misread the intended meaning.

    ADI-R Algorithm Scores (either FYI or if you wish to include):
    Reciprocal Social Interaction Score = (Cutoff=10)
    Communication Score = (Cutoff = 8)
    RRB Score = by mom’s history, but it is higher by wife’s current report, coming to which is why I
    included her report in the write-up because she knows him best now (Cutoff = 3)
    Abnormality Evident at or Before 36 Months Score = (Cutoff = 1) – Mom’s memory of his development
    prior to age 3 was limited given her statement that she had 3 children under the age of 3, a full-time job,
    and a volatile marriage. But from the time he went to school setting, it was apparent.
    In my clinical view, he meets criteria for ASD based on this history.


    The Social Responsiveness Scale, Second Edition (SRS-2) is a screener that assesses for severity of social
    impairment across a continuum. The SRS-2 generates at Total Score, as well as scores for five subscales
    in the areas of Social Awareness, Social Cognition, Social Communication, Social Motivation, and
    Restricted Interests and Repetitive Behaviors. Scores are reported as T-scores, with scores below 59
    considered to be within normal limits and not indicative of ASD. Scores between 60 and 65 suggest mild
    to moderate deficits in social interaction; scores between 66 and 75 suggest moderate deficits; and
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 7 of 208
                                                  CONFIDENTIAL



    scores higher than 76 suggest severe deficits that are strongly associated with ASD. Dr. Wright and his
    wife completed the SRS-2 and his scores are provided in the table below.

     SRS Scores                                        Self-Report                      Spousal Report
     Social Awareness                                       95                               81
     Social Cognition                                       86                               83
     Social Communication                                   96                               90
     Social Motivation                                      84                               76
     Restricted & Repetitive Behavior                       95                               77
     Total Score                                            96                               86

    On the SRS-2, Dr. Wright’s self-report yielded a Total Score of 96, and his wife’s report yielded a Total
    Score of 86, both of which indicate severe deficits in reciprocal social behavior that are clinically
    significant. By both reports, all subdomain scores also fall in the severe range, suggesting that Dr.
    Wright’s impairments in the areas of Social Awareness, Social Cognition, Social Communication, Social
    Motivation, and Restricted & Repetitive Behaviors are likely causing significant interference with his
    everyday social interactions. The SRS-2 includes Compatible Subscales to the Diagnostic and Statistical
    Manual of Mental Disorders, Fifth Edition (DSM-5) that are keyed into the diagnostic criteria for ASD in
    the areas of Social Communication and Interaction (SCI) and Restricted Interests and Repetitive
    Behaviors (RRB). These are reported in T-scores with scores above 70 suggesting a strong association
    with a clinical diagnosis of ASD. Based on self- and spousal-report, respectively, Dr. Wright obtained the
    following Compatible Subscale scores: SCI = 95 and 87; RRB = 95 and 77. These scores are strongly
    suggestive of ASD.

    Adaptive Behavior Assessment Results:
    The Vineland Adaptive Behavior Scales, Third Edition, Interview Form (Vineland-3) is a semi-structured
    interview that assesses an individual’s adaptive behavior skills. Adaptive behavior is defined as the
    performance of day-to-day activities that are necessary for independent self-care and to get along with
    others. These are not skills that an individual can do, but skills that an individual does do on a daily basis,
    independently (i.e., without help, support, or reminders). Standard scores on this instrument have an
    average of 100 and a standard deviation of 15 points. Subdomain scores are presented as v-Scale scores
    that have an average of 15 and standard deviation of 3. The Vineland-3 interview was conducted with
    Dr. Wright’s wife over the phone and based on her report, he obtained the following scores:

     Domains and Subdomains             Standard &            90%              Percentile        Strengths/
                                          v-Scale          Confidence            Rank            Weaknesses
                                          Scores            Interval

     Communication                           44               40-48                <1              Strength
     Receptive                                6
     Expressive                               1                                                   Weakness
     Written                                 16                                                   Strength
     Daily Living Skills                     54               49-59                <1             Strength
     Personal                                 8
     Domestic                                 6                                                   Weakness
     Community                               12                                                   Strength
     Socialization                           20               45-53                <1             Weakness
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 8 of 208
                                                 CONFIDENTIAL




     Interpersonal Relationships             2                                                  Weakness
     Play and Leisure Time                   9                                                  Strength
     Coping Skills                           6                                                  Weakness
     Adaptive Behavior                      41               38-44               <1
     Composite

    Based on his wife’s responses on the Vineland-3, Dr. Wright obtained an Adaptive Behavior Composite
    score of 41, which falls below the 1st percentile for his age and indicates substantial delays in his
    adaptive behavior skills. This overall composite score should be interpreted with caution given the
    significant variability observed between his domain and subdomain scores. For this reason, his adaptive
    profile is best interpreted by reviewing his strengths and weaknesses across areas.

    Communication Skills:
    Dr. Wright obtained a Communication score of 44, which falls below the 1st percentile for his age. His
    written score fell within age-expectations, denoting a personal strength compared to his more
    significantly delayed functional receptive and expressive skills. Receptively, Dr. Wright reportedly
    follows simple instructions that include one step, but he requires reminders to successfully complete
    two- and three-step instructions. He does not respond to the tone of spoken words or understand
    sarcasm, and he does not remember to do a task at a later time than asked without reminders.
    Expressively, he is inconsistent in using his own knowledge or opinions to comment on things, and he
    has difficulty relaying details about his daily experiences. When he does, it is generally on his own
    initiative rather than when asked, and he often fails to provide background or sequential details
    necessary for another person to comprehend what happened. He also does not clarify himself by
    restating what he said in a different manner so that others understand him. Rather, he tends to either
    repeat exactly what he said or become frustrated that his conversational partner does not understand
    him. Dr. Wright’s written skills are an area of personal strength. He is currently in a doctoral program for
    law and writes beautiful research papers by report, and he completes electronic forms and applications
    independently. His reading skills are advanced and reported to far exceed his peers in quantity and
    speed of reading.

    Daily Living Skills:
    Dr. Wright’s Daily Living Skills domain score of 54 should be considered with extreme caution given
    that he currently does not reportedly engage in many domestic household activities due to his
    strenuous work schedule and not because he is incapable of, for example, performing these chores.
    However, scoring procedures for the Vineland-3 do not provide credit for skills that an individual is
    capable of performing but does not, which would result in a low score. His wife stressed that household
    chores are not his current responsibilities or expectations and for this reason, the domestic subdomain
    score of 6 likely underestimates his true adaptive skills in this area. His other subdomain scores,
    however, can be interpreted with validity. Within the area of personal care, Dr. Wright does not
    consistently choose to eat healthy foods and he does not care for his own medical needs, such as
    making doctor appointments when sick, taking his own temperature, and refilling medications. His wife
    does all of these things for him. Regarding community living skills, he manages his daily expenses by
    purchasing things that he needs, but he does not manage bills responsibly. His wife reported that there
    are often late notices and “threats” lying around the house from unpaid bills. She cares for the
    household expenses.

    Socialization Skills:
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 9 of 208
                                                          CONFIDENTIAL



    Dr. Wright’s Socialization score of 20 falls significantly lower than his other domain scores and denotes
    substantial delays in his functional social interaction skills. Within the area of interpersonal
    relationships, he shows a limited range of emotional expressions, he does not recognize emotions in
    others, and his eye contact is inconsistent. Regarding affection, he will hug and show affection to family
    members and shake the hands of colleagues; otherwise, he shows limited affection for non-family and
    his wife reported that people find him “cold.” Regarding friendships, he has sustained long-term
    friendships in the past, but according to his wife, some were not always reciprocated as actual
    friendships by the other person. He is unlikely to seek out others for friendships, but his wife reported
    that if another person puts in all the effort and seeks him out, he will reciprocate but could become too
    trusting. Similar to reports in his history, Dr. Wright’s conversational skills are limited to topics of his
    designation. He does not initiate or sustain conversations based on the interest of others, he has
    difficulty not interrupting or being rude, and he struggles to take the perspectives of others. Dr. Wright’s
    score for play/leisure was an area of personal strength, albeit still delayed. As a child, he did not seek
    out his peers or engage in outdoor activities with his peers. He does not pick up on nonverbal cues from
    groups of people, and he does not initiate or plan for social activities with peers. He will, however, plan
    activities and events for his family members. Regarding coping skills, Dr. Wright has difficulty controlling
    his anger when he does not get his way or when plans change unexpectedly, and he does not apologize
    with sincerity to anyone except his wife and family. He does not always recover quickly from minor
    disappointments, he does not think through consequences before acting, and he does not avoid being
    taken advantage of or manipulated by others (with the caveat that given recent “burns,” his wife said he
    is getting better in this regard).

    The Vineland-3 also includes a broad assessment of maladaptive behaviors, or behaviors that can
    negatively impact adaptive functioning. Scores are listed as v-Scale Scores that have an average of 15
    and standard deviation of 3, with higher scores indicating more maladaptive behaviors. Dr. Wright’s
    scores on the Internalizing and Externalizing scales were significantly elevated, with v-Scale scores of 19
    and 21, respectively. Internalizing behaviors included being somewhat needy and dependent, avoiding
    interactions with others, and being very irritable or moody. Externalizing behaviors included having
    temper tantrums, bullying others with words, and being stubborn and argumentative. In addition to
    these behaviors, a few atypical behaviors were also endorsed by Dr. Wright’s wife. These included
    occasionally losing awareness of what is happening around him, frequently getting so fixated on a topic
    that it annoys others, sometimes having no response to pain, and sometimes getting fixated on a person
    in a manner that is unwanted. She described the latter point to be how intensely fixated he was on her
    when they initially met, to an annoying degree. Yet, after years together she stated that she has come to
    appreciate this quality in her husband.




    Celine A. Saulnier, PhD
    Licensed Clinical Psychologist
    Neurodevelopmental Assessment & Consulting Services
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 10 of
                                 CONFIDENTIAL
                                      208



  02 Correspondence between Dr. Celine Saulnier and Dr.
  Craig Wright
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 11 of
                                 CONFIDENTIAL
                                      208
                                      Friday, April 17, 2020 at 7:14:08 PM Eastern Daylight Time

Subject: Re: [External] Fwd: Please complete this SRS-2 Adult Self-Report Form (Ages 19 and up)
Date: Tuesday, April 7, 2020 at 10:26:50 AM Eastern Daylight Time
From: Klin, Ami
To:      Celine Saulnier

Thank you so much, Celine.

He reminds me so much of Mark Romoser.

Ami

From: Celine Saulnier <celine@nacsatl.com>
Date: Tuesday, April 7, 2020 at 6:12 AM
To: Ami Klin <ami.klin@emory.edu>
Subject: [External] Fwd: Please complete this SRS-2 Adult Self-Report Form (Ages 19 and up)

Here's the response I received aXer compleYon of the online SRS (both a[ached) - have fun tomorrow :)
I'll include summaries of these scores in my write up.

Celine A. Saulnier, Ph.D.
Licensed Clinical Psychologist
Founder, Neurodevelopmental Assessment & Consul?ng Services
320 Winn Way, Suite 102
Decatur, GA 30030
www.nacsatl.com
404-254-5881


---------- Forwarded message ---------
From: <craig@
Date: Tue, Apr 7, 2020 at 4:34 AM
Subject: RE: Please complete this SRS-2 Adult Self-Report Form (Ages 19 and up)
To: Celine Saulnier <celine@nacsatl.com>


Hello,
I have submi[ed based on the general meaning that people come to take for the literal meaning of words;
however, I will state that there are some problemaYc issues with the literal meaning of some of the context.
For instance, you have a quesYon asking whether I consider my interacYons weird.

The etymology of the word weird dates back to the Germanic roots and relates to fate; "having power to
control fate. Also from wierd (noun) in Old English wyrd "fate, chance, fortune; desYny; the Fates," which is
literally "that which comes". This extends into disturbingly diﬀerent but the adjecYve meaning relates to
uncanny and is disturbingly diﬀerent in the sense that it is related to a Cassandra form of interacYon. That is,
one who deals with the Fates that acts outside of human standards. My assumpYon (from your educaYonal
status and ﬁeld) is you understand the origin of the refernced Greek legend but then I may be oﬀ base here.

I have also answered based on a generalised posiYon in regards to humour. If I was to take this in respect of
something along the lines of Ben Jonson's "Every Man in his Humour" (1598), that would pose a posiYon of a

                                                                                                             Page 1 of 3
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 12 of
                                 CONFIDENTIAL
                                      208
blustering braggart. However, I don't believe this is the intent of the quesYon. In the origins of Roman
medicine, the humours relate to the four body ﬂuids. It would extend to a sense of whim and caprice
determined by one state of mind and could be determined as an indulgence in one's fancy or disposiYon. My
fancies extend to a wide variety of academic pursuits and the collecYon of obscure knowledge. Fowler's
"Modern English Usage" (1926) extends humour into the sympatheYc. But I presume the use as what would
be termed a jocular turn of mind.

Unease derives from a state of impeded obstructed and untangled aﬀairs. It relates to a malaise in general
communicaYons in diﬃculty suﬀering and hardship or ill ease. However, it can be determined through an
analysis of "hungor" and the roots of hunger. This is a craving or appeYte and in a way you could say that I am
always in this state for I seek knowledge. The mere fact that I understand that I cannot ever achieve the goals
I set against the amount of knowledge that is to be collected means that I am at a state of baishednesse or
embarrassment in lack of knowledge not merely for interacYon with people but in general.

I hope this explains some of the reasons I have selected my answers. I would not say that my understanding
of how I ﬁt in if asked on my use of the words would necessarily relate to how I have responded based on
how I will interpret these quesYons, not on the true meaning of the words but rather what I believe you
mean from them based on experience over the last 30 years.

Regards,
Dr Craig Wright LLM

From: Celine Saulnier <no-reply@wpspublish.com>
Sent: Tuesday, 7 April 2020 1:52 AM
To: craig@
Cc: celine@nacsatl.com
Subject: Please complete this SRS-2 Adult Self-Report Form (Ages 19 and up)

Dear Mr. Wright,
Please complete this assessment regarding your current social communicaYon skills.

Please click here to access this SRS-2 Adult Self-Report Form (Ages 19 and up) and ﬁll out all quesYons to the
best of your knowledge.

If you have problems with the link, please copy and paste this URL into your browser:
h[ps://respondent.wpspublish.com/assessment/assessbysecYon?ﬁd=125984E0-3BE9-47AB-9A82-
8A22F97C8BA9

Thank you!
Celine Saulnier, PhD


Tulip Trading Ltd
This email may contain privileged and confidential information and if you aren’t the intended recipient you must not
copy or distribute it. If you have received this email in error, please notify us, delete the message immediately and
destroy any copies.
Although we have taken steps to ensure that this email and attachments are free from malware, we cannot
guarantee this. We, therefore, advise you that in keeping with good computing practice, the recipient should ensure
the attachments are safe. You, as a recipient, take full responsibility for virus checking.
This email has been created in the knowledge that Internet email is not a 100% secure communications medium
and therefore, Tulip Trading Ltd does not accept legal responsibility for this message. The recipient is responsible
for verifying its authenticity before acting on the contents. We advise that you understand this lack of security and
take any necessary measures when emailing us.

                                                                                                                 Page 2 of 3
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 13 of
                                 CONFIDENTIAL
                                      208




                                                                             Page 3 of 3
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 14 of
                                 CONFIDENTIAL
                                      208



  03 Correspondence between Dr. Celine Saulnier and
  Ms. Ramona Watts
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 15 of
                                 CONFIDENTIAL
                                      208
                                      Friday, April 17, 2020 at 7:12:54 PM Eastern Daylight Time

Subject: Re: [External] Re: from Ami
Date: Tuesday, April 7, 2020 at 12:19:39 PM Eastern Daylight Time
From: Celine Saulnier
To:      Klin, Ami

You bet. Because her texts spoiled some prior responses in the Coping sub domain I had to ask her some more
quesPons: This is all FYI - I’ll write it up. His ABC is 41 and Social is 20!

1. Does he apologize with sincerity aYer these episodes? Or even for small unintenPonal things?
2. Does he accept helpful suggesPons/soluPons from others?
3. Does he ever recover quickly aYer setbacks like the restaurant ex?

1. Only to me. And only aYer a heart to heart conversaPon where he doesn’t feel judged or chasPsed. He only
apologises for upse_ng me. He’s sincere with that apology, but I think he feels he had a right to get upset because
things were not as they were meant to be.
2. Not from others, generally not. He does not ﬁnd it helpful. And mostly it is not. You cannot tell someone like him
to ‘ not sweat the licle things’ or ‘just be thankful that you even got a ﬂight’ etc
3. If no one harps on his behaviour or try to change his mind, he will eventually be ﬁne. If you try to encourage him to
eat elsewhere, or say ‘don’t get upset, we’ll just go to x instead’ he will get even more upset. I will say ‘ since we are
already here, the kids and I will go to restaurant x as we are hungry. It’s not what we wanted, but it will do. You can
join us, or if you prefer, you can go home, and we can meet you at home later’. It needs to be said in a genuine and
non- confrontaPonal manner.

In regards to quesPon 1, his apology will be an apology because I was upset by his behaviour. The apology will not be
for the behaviour itself. He raPonale is, ‘...if that occurred as it was meant to, I wouldn’t be upset, but that changed,
and it is because of that change that I am upset.’
Early in our marriage he used to say ‘ you made me upset’ but he has since learnt that not to say that. I tell him that
no one can make him upset, he allows those emoPons to engulf him. He understands the words but cannot fully
comprehend it

Celine Saulnier, Ph.D.
Founder, Neurodevelopmental Assessment & ConsulPng Services
www.nacsatl.com




       On Apr 7, 2020, at 11:57 AM, Klin, Ami <ami.klin@emory.edu> wrote:


       Thank you!

       From: Celine Saulnier <celine@nacsatl.com>
       Date: Tuesday, April 7, 2020 at 11:48 AM
       To: Ami Klin <ami.klin@emory.edu>
       Subject: [External] Re: from Ami

       I have a feeling these are going to trickle in all day!

       Regarding not liking change, his personal assistant at work will tell you how inﬂexible he

                                                                                                                     Page 1 of 3
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 16 of
                                 CONFIDENTIAL
                                      208

    is. Re air travel, if he is booked on a diﬀerent airline to his usual one, or a diﬀerent hotel
    that does not have the exact speciﬁcaPons of bedding, or a desk the right size for his
    laptop so that he can work comfortably, he gets extremely upset. He has thrown tantrums
    in planes and in hotel lobbies many Pmes, and called his assistant at all hours of the night
    when he is travelling. All of his assistants have been in tears at some point or another. The
    more mature ones understand he has issues, and they do not take it personally. The
    younger ones are not able to cope. To an outsider looking in, it may appear to be
    ‘bullying’ behaviour, but it is not. It is his inability to cope with change, especially if he is
    under stress. If we go out for dinner only to ﬁnd that parPcular restaurant closed, he will
    oYen not eat if we end up somewhere else. He will sit and watch us ( myself and the kids)
    eat, but not join us, because it is not what we iniPally came out for.

    Celine Saulnier, Ph.D.
    Founder, Neurodevelopmental Assessment & ConsulPng Services
    www.nacsatl.com




          On Apr 7, 2020, at 11:30 AM, Celine Saulnier <celine@nacsatl.com> wrote:

          It’s all so interesPng! I’ll send the Vineland too. I’m wriPng it all up now. This
          just came via What’s App from Ramona:

          Hi Celine, good talking to you today. Just a couple of things I wanted to
          clarify:
          1) re Craig’s temper tantrums, he has them out of frustraPon because people
          do not understand him. You can see the immense frustraPon when he tries to
          explain himself and people ask the same quesPons over and over. He says it’s
          as if no one is listening to him. He cannot comprehend why they do not
          understand the point he is trying to make. He then gets very frustrated and
          angry, and will yell and shout. He cannot he reasoned with at that stage.
           When he gets very upset, he gesPculates a lot, almost as if he is ﬂapping his
          arms. Not quite so bad, but almost.
          2) He can be pedanPc beyond belief. He is extremely literal. If you do not ask
          a quesPon in the correct way, he will give you a diﬀerent answer.
          For example, if I make a stew for dinner and leave it in the fridge for him for
          when I go out, a conversaPon may go like this:




                                                                                                        Page 2 of 3
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 17 of
                                           CONFIDENTIAL
                                                  208
          when I go out, a conversaPon may go like this:
          Me: ‘I’ve made a stew for dinner’
          When I return a couple of hours later, I’ll ask
          Me: ‘Have you had dinner’
          Craig: ‘no’
          Me: ‘But there is an empty pizza box in the bin”
          Him: ‘But you said the stew was for dinner. I did eat, but not stew.’
          Me: ‘so you did have dinner?’
          Craig: ‘no. You said the stew is dinner. I did not eat the stew. So I did not eat
          dinner.’
          So the correct quesPoning would have been, ‘ Have you eaten?’
          But that also is a problem because when I do that, and if he actually hasn’t
          eaten that evening, he may say ‘yes’ to that quesPon because he had eaten in
          the morning. So you have to be very very very speciﬁc when asking quesPons.
          I would have to say ‘ Have you eaten in the last 2 hours?’

           Celine Saulnier, Ph.D.
           Founder, Neurodevelopmental Assessment & ConsulPng Services
           www.nacsatl.com




                On Apr 7, 2020, at 10:56 AM, Klin, Ami <ami.klin@emory.edu>
                wrote:

                …. There are 7 hours of recorded video … Oy

                From: Ami Klin <ami.klin@emory.edu>
                Date: Tuesday, April 7, 2020 at 10:56 AM
                To: Celine Saulnier <celine@nacsatl.com>
                Subject: from Ami

                Hi Celine,

                Thanks for the SRS. If you could, please write a brief standard text to
                go with reporPng the results from the two sources. Needless to say,
                the message he wrote to you is more important than the results
                themselves. But I will need to report them. I know you were going to
                do that, but this is only a reminder for myself, as I will have to write
                this report at the same Pme that I am collecPng the informaPon.

                Many thanks.

                Ami




                                                                                           Page 3 of 3
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 18 of
                                 CONFIDENTIAL
                                      208

              This e-mail message (including any attachments) is for the sole use of
              the intended recipient(s) and may contain confidential and privileged
              information. If the reader of this message is not the intended
              recipient, you are hereby notified that any dissemination, distribution
              or copying of this message (including any attachments) is strictly
              prohibited.

              If you have received this message in error, please contact
              the sender by reply e-mail message and destroy all copies of the
              original message (including attachments).




                                                                                        Page 4 of 3
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 19 of
                                 CONFIDENTIAL
                                      208



  04 SRS-2, Self-Report, Score Report
     Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 20 of
                                      CONFIDENTIAL
                                            208
 FOR EXAMINER USE ONLY                   Score Report
Adult (Self-Report) Form
Ages 19 years and up




                                                             Examinee Information

Rated individual's name                                                                                      Rated individual's gender

 Craig Wright                                                                                                   Male
Rated individual's age at testing                                     Rated individual's ethnicity

 49 years 5 months                                                      White

                                                          Assessment Information

Examiner's name                                                                                               Assessment ID



Administration date                                                                   Processing date

 04/06/2020                                                                            4/7/2020

       This report for the SRS-2 is designed to aid in diagnosis and treatment planning. The user should be
       familiar with the materials presented in the SRS-2 Manual (WPS Product No. W-608M or W-608MP).
       No diagnostic or treatment decisions should be made solely on the basis of this report without
       confirming further information from additional independent sources.

                                                                   Score Profile
      SRS-2 Total Score Results

                                          T                           T                                                             T
         T
                                                                                                                                              80
                                          80                                                                                                  70
                                                                                                                                              60
                                          70                                                                                                  50

                                                                                                                                              40
                                          60
                                                                         T                                                                 T
                                                                             T          Awr      Cog      Com       Mot      RRB
                                          50
                                                                       Raw score         22       28       60        28       33
                                                                       T-score           95       86       96        84       95
                                          40
                                                                                 Awr = Social Awareness          Com = Social Communication
                                                                                 Cog = Social Cognition          Mot = Social Motivation
         T                             T
                                                                                 RRB = Restricted Interests and Repetitive Behavior
            Total raw score: 171
                    T-score: 96                                     DSM-5 Compatible Subscales                              Raw score          T-score
                                                                    Social Communication and Interaction                         138               95
           T: Severe      66T-75T: Moderate
        60T-65T: Mild           T: Normal                        Restricted Interests and Repetitive Behavior                   33              95




                       Copyright © 2012- 2017 by Western Psychological Services. All rights reserved. www.wpspublish.com 800.648.8857
                                                                        Page 1 of 4
      Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 21 of
                                       CONFIDENTIAL
                                            208
                                                          Total Score Discussion

   76T or higher: Severe range. Scores in this range indicate deficiencies in reciprocal social behavior that
   are clinically significant and lead to severe and enduring interference with everyday social interactions.
   Such scores are strongly associated with clinical diagnosis of an autism spectrum disorder.


                                                            Summary of Answers

       1.      4 (3)         12.     1 (3)            23.     4 (3)             34.    3 (2)             45.     1 (3)            56.   4 (3)
       2.      4 (3)         13.     4 (3)            24.     4 (3)             35.    3 (2)             46.     4 (3)            57.   4 (3)
       3.      1 (3)         14.     1 (0)            25.     4 (3)             36.    3 (2)             47.     3 (2)            58.   3 (2)
       4.      4 (3)         15.     1 (3)            26.     1 (3)             37.    4 (3)             48.     1 (3)            59.   4 (3)
       5.      4 (3)         16.     4 (3)            27.     4 (3)             38.    1 (3)             49.     4 (3)            60.   4 (3)
       6.      4 (3)         17.     2 (2)            28.     4 (3)             39.    4 (3)             50.     4 (3)            61.   4 (3)
       7.      1 (3)         18.     4 (3)            29.     4 (3)             40.    4 (0)             51.     4 (3)            62.   4 (3)
       8.      4 (3)         19.     4 (3)            30.     4 (3)             41.    1 (0)             52.     4 (3)            63.   4 (3)
       9.      2 (1)         20.     4 (3)            31.     4 (3)             42.    4 (3)             53.     4 (3)            64.   4 (3)
       10.     4 (3)         21.     1 (3)            32.     3 (1)             43.    1 (3)             54.     4 (3)            65.   4 (3)
       11.     3 (1)         22.     1 (3)            33.     4 (3)             44.    1 (0)             55.     4 (3)


Item response key:
1 = Not true
2 = Sometimes true
3 = Often true
4 = Almost always true
- = Response missing
* Median value was used for missing response.
Note: Raw score values are in parentheses.
Scoring is reversed on items 3, 7, 11, 12, 15, 17, 21, 22, 26, 32, 38, 40, 43, 45, 48
Number of missing responses =        0




                       Copyright © 2012- 2017 by Western Psychological Services. All rights reserved. www.wpspublish.com 800.648.8857
                                                                        Page 2 of 4
      Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 22 of
                                       CONFIDENTIAL
                                             208
                                      Item Responses
Question                                                                                                                    Response            Subscale
1.    I am much more uncomfortable in social situations than when I am by myself.                                           4          (3)         Mot
2.    My facial expressions send the wrong message to others about how I actually feel.                                     4          (3)        Awr
3.    I feel self-confident when interacting with others.                                                                   1          (3)         Mot
4.    When under stress, I engage in rigid or inflexible patterns of behavior that seem odd to people.                      4          (3)        RRB
5.    I do not recognize when others are trying to take advantage of me.                                                    4          (3)        Cog
6.    I would rather be alone than with others.                                                                             4          (3)         Mot
7.    I am usually aware of how others are feeling.                                                                         1          (3)        Awr
8.    I behave in ways that seem strange or bizarre to others.                                                              4          (3)        RRB
9.    I am overly dependent on others for help with meeting my everyday needs.                                              2          (1)         Mot
      I take things too literally, and because of that, I misinterpret the intended meaning of parts of a
10.                                                                                                                         4          (3)        Cog
      conversation.
11.   I have good self-confidence.                                                                                          3          (1)         Mot
12.   I am able to communicate my feelings to others.                                                                       1          (3)        Com
      I am awkward in turn-taking interactions with others (for example, I have a hard time keeping up
13.                                                                                                                         4          (3)        Com
      with the give-and-take of a conversation).
14.   I am not well coordinated.                                                                                            1          (0)        RRB
      When people change their tone or facial expression, I usually pick up on that and understand
15.                                                                                                                         1          (3)        Cog
      what it means.
16.   I avoid eye contact or am told that I have unusual eye contact.                                                       4          (3)        Com
17.   I recognize when something is unfair.                                                                                 2          (2)        Cog
18.   I have difficulty making friends, even when trying my best.                                                           4          (3)        Com
19.   I get frustrated trying to get ideas across in conversations.                                                         4          (3)        Com
      I have sensory interests that others find unusual (e.g., smelling or looking at things in a special
20.                                                                                                                         4          (3)        RRB
      way).
21.   I am able to imitate others¶actions and expressions when it is socially appropriate to do so.                        1          (3)        Com
22.   I interact appropriately with other adults.                                                                           1          (3)        Com
23.   I do not join group activities or social events unless prompted or strongly urged to do so.                           4          (3)         Mot
24.   I have more difficulty than others with changes in my routine.                                                        4          (3)        RRB
25.   I do not mind being out of step with or "not on the same wavelength" as others.                                       4          (3)        Awr
26.   I offer comfort to others when they are sad.                                                                          1          (3)        Com
27.   I avoid starting social interactions with other adults.                                                               4          (3)         Mot
28.   I think or talk about the same thing over and over.                                                                   4          (3)        RRB
29.   I am regarded by others as odd or weird.                                                                              4          (3)        RRB
30.   I become upset in situations with lots of things going on.                                                            4          (3)        Cog
31.   I can't get my mind off something once I start thinking about it.                                                     4          (3)        RRB
32.   I have good personal hygiene.                                                                                         3          (1)        Awr
33.   My behavior is socially awkward, even when I am trying to be polite.                                                  4          (3)        Com
34.   I avoid people who want to be emotionally close to me.                                                                3          (2)         Mot
35.   I have trouble keeping up with the flow of a normal conversation.                                                     3          (2)        Com
36.   I have difficulty relating to family members.                                                                         3          (2)        Com
                                                                                                                                       Continued on next page


                      Copyright © 2012- 2017 by Western Psychological Services. All rights reserved. www.wpspublish.com 800.648.8857
                                                                       Page 3 of 4
       Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 23 of
                                        CONFIDENTIAL
                                              208
                                       Item Responses
  Question                                                                                                                      Response            Subscale
 37.    I have difficulty relating to adults outside of my family.                                                              4          (3)         Com
        I respond appropriately to mood changes in others (for example, when a friend¶s mood changes
 38.                                                                                                                            1          (3)         Com
        from happy to sad).
 39.    People think I am interested in too few topics, or that I get too carried away with those topics.                       4          (3)         RRB
 40.    I am imaginative.                                                                                                       4          (0)          Cog
 41.    I sometimes seem to wander aimlessly from one activity to another.                                                      1          (0)         Com
 42.    I am overly sensitive to certain sounds, textures, or smells.                                                           4          (3)          Cog
 43.    I enjoy small talk (casual conversation with others).                                                                   1          (3)          Mot
        I have more trouble than most people with understanding chains of causation (in other words,
 44.                                                                                                                            1          (0)          Cog
        how events are related to one another).
        When others around me are paying attention to something, I get interested in what they are
 45.                                                                                                                            1          (3)          Awr
        attending to.
 46.    Others feel that I have overly serious facial expressions.                                                              4          (3)         Com
 47.    I laugh at inappropriate times.                                                                                         3          (2)         Com
 48.    I have a good sense of humor and can understand jokes.                                                                  1          (3)          Cog
 49.    I do extremely well at certain kinds of intellectual tasks, but do not do as well at most other tasks.                  4          (3)         RRB
 50.    I have repetitive behaviors that others consider odd.                                                                   4          (3)         RRB
 51.    I have difficulty answering questions directly and end up talking around the subject.                                   4          (3)         Com
 52.    I get overly loud without realizing it.                                                                                 4          (3)          Awr
        I tend to talk in a monotone voice (in other words, less inflection of voice than most people
 53.                                                                                                                            4          (3)         Com
        demonstrate).
 54.    I tend to think about people in the same way that I do objects.                                                         4          (3)          Awr
 55.    I get too close to others or invade their personal space without realizing it.                                          4          (3)         Com
        I sometimes make the mistake of walking between two people who are trying to talk to one
 56.                                                                                                                            4          (3)          Awr
        another.
 57.    I tend to isolate myself.                                                                                               4          (3)         Com
 58.    I concentrate too much on parts of things rather than seeing the whole picture.                                         3          (2)          Cog
 59.    I am more suspicious than most people.                                                                                  4          (3)          Cog
 60.    Other people think I am emotionally distant and do not show my feelings.                                                4          (3)         Com
 61.    I tend to be inflexible.                                                                                                4          (3)         Com
 62.    When I tell someone my reason for doing something, it strikes the person as unusual or illogical.                       4          (3)          Cog
 63.    My way of greeting another person is unusual.                                                                           4          (3)         RRB
 64.    I am much more tense in social settings than when I am by myself.                                                       4          (3)          Mot
 65.    I find myself staring or gazing off into space.                                                                         4          (3)          Mot

Item response key:                                                                                   Awr = Social Awareness
1 = Not true                                                                                         Cog = Social Cognition
2 = Sometimes true                                                                                   Com = Social Communication
3 = Often true                                                                                       Mot = Social Motivation
4 = Almost always true                                                                               RRB = Restricted Interests and Repetitive Behavior
 - = Response missing                                                                                * Median value was used for missing response.
Number of missing responses =       0                                                                Note: Raw score values are in parentheses.
Scoring is reversed on items 3, 7, 11, 12, 15, 17, 21, 22, 26, 32, 38, 40, 43, 45, 48




                          Copyright © 2012- 2017 by Western Psychological Services. All rights reserved. www.wpspublish.com 800.648.8857
                                                                           Page 4 of 4                                         ReportID : 708957 - 4/7/2020 3:05:02 AM
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 24 of
                                 CONFIDENTIAL
                                      208



  05 SRS-2, Other-Report, Score Report
     Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 25 of
                                      CONFIDENTIAL
                                            208
 FOR EXAMINER USE ONLY                   Score Report
Adult (Relative/Other Report) Form
Ages 19 years and up




                                                             Examinee Information

Rated individual's name                                                                                      Rated individual's gender

 Craig Wright                                                                                                   Male
Rated individual's age at testing                                     Rated individual's ethnicity

 49 years 5 months                                                     White
Rater's name                                                                                        Relationship to rated individual

 Ramona Watts                                                                                          Spouse

                                                          Assessment Information

Examiner's name                                                                                               Assessment ID



Administration date                                                                   Processing date

 04/06/2020                                                                            4/7/2020

       This report for the SRS-2 is designed to aid in diagnosis and treatment planning. The user should be
       familiar with the materials presented in the SRS-2 Manual (WPS Product No. W-608M or W-608MP).
       No diagnostic or treatment decisions should be made solely on the basis of this report without
       confirming further information from additional independent sources.

                                                                   Score Profile
      SRS-2 Total Score Results

                                          T                           T                                                             T
        T
                                                                                                                                              80
                                          80                                                                                                  70
                                                                                                                                              60
                                          70                                                                                                  50

                                                                                                                                              40
                                          60
                                                                         T                                                                 T
                                                                             T          Awr      Cog      Com       Mot      RRB
                                          50
                                                                       Raw score         17       26       54        23       22
                                                                       T-score           81       83       90        76       77
                                          40
                                                                                 Awr = Social Awareness          Com = Social Communication
                                                                                 Cog = Social Cognition          Mot = Social Motivation
        T                              T
                                                                                 RRB = Restricted Interests and Repetitive Behavior
            Total raw score: 142
                    T-score: 86                                     DSM-5 Compatible Subscales                              Raw score          T-score
                                                                    Social Communication and Interaction                         120               87
           T: Severe      66T-75T: Moderate
        60T-65T: Mild           T: Normal                        Restricted Interests and Repetitive Behavior                   22              77


                       Copyright © 2012- 2017 by Western Psychological Services. All rights reserved. www.wpspublish.com 800.648.8857
                                                                        Page 1 of 4
      Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 26 of
                                       CONFIDENTIAL
                                            208
                                                          Total Score Discussion

   76T or higher: Severe range. Scores in this range indicate deficiencies in reciprocal social behavior that
   are clinically significant and lead to severe and enduring interference with everyday social interactions.
   Such scores are strongly associated with clinical diagnosis of an autism spectrum disorder.


                                                            Summary of Answers

       1.      4 (3)         12.     2 (2)            23.     4 (3)             34.    4 (3)             45.     1 (3)            56.   4 (3)
       2.      3 (2)         13.     4 (3)            24.     4 (3)             35.    4 (3)             46.     2 (1)            57.   4 (3)
       3.      4 (0)         14.     2 (1)            25.     2 (1)             36.    4 (3)             47.     4 (3)            58.   2 (1)
       4.      4 (3)         15.     1 (3)            26.     2 (2)             37.    4 (3)             48.     2 (2)            59.   3 (2)
       5.      4 (3)         16.     3 (2)            27.     4 (3)             38.    1 (3)             49.     2 (1)            60.   3 (2)
       6.      3 (2)         17.     4 (0)            28.     4 (3)             39.    2 (1)             50.     1 (0)            61.   4 (3)
       7.      2 (2)         18.     4 (3)            29.     4 (3)             40.    2 (2)             51.     4 (3)            62.   4 (3)
       8.      4 (3)         19.     4 (3)            30.     4 (3)             41.    1 (0)             52.     1 (3)            63.   2 (1)
       9.      3 (2)         20.     1 (0)            31.     4 (3)             42.    3 (2)             53.     3 (2)            64.   4 (3)
       10.     4 (3)         21.     2 (2)            32.     4 (0)             43.    1 (3)             54.     4 (3)            65.   2 (1)
       11.     4 (0)         22.     2 (2)            33.     4 (3)             44.    3 (2)             55.     1 (3)


Item response key:
1 = Not true
2 = Sometimes true
3 = Often true
4 = Almost always true
- = Response missing
* Median value was used for missing response.
Note: Raw score values are in parentheses.
Scoring is reversed on items 3, 7, 11, 12, 15, 17, 21, 22, 26, 32, 38, 40, 43, 45, 48, 52, 55
Number of missing responses =        0




                       Copyright © 2012- 2017 by Western Psychological Services. All rights reserved. www.wpspublish.com 800.648.8857
                                                                        Page 2 of 4
      Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 27 of
                                       CONFIDENTIAL
                                             208
                                      Item Responses
Question                                                                                                                    Response            Subscale
1.    Seems much more uncomfortable in social situations than when alone.                                                   4          (3)         Mot
2.    Expressions on his or her face don't match what he or she is saying.                                                  3          (2)        Awr
3.    Seems self-confident when interacting with others.                                                                    4          (0)         Mot
4.    When under stress, he or she shows rigid or inflexible patterns of behavior that seem odd.                            4          (3)        RRB
5.    Doesn't recognize when others are trying to take advantage of him or her.                                             4          (3)        Cog
6.    Would rather be alone than with others.                                                                               3          (2)         Mot
7.    Is aware of what others are thinking or feeling.                                                                      2          (2)        Awr
8.    Behaves in ways that seem strange or bizarre.                                                                         4          (3)        RRB
9.    Seems too dependent on others for help with meeting basic needs.                                                      3          (2)         Mot
10.   Takes things too literally and doesn't get the real meaning of a conversation.                                        4          (3)        Cog
11.   Has good self-confidence.                                                                                             4          (0)         Mot
12.   Is able to communicate his or her feelings to others.                                                                 2          (2)        Com
      Is awkward in turn-taking interactions with others (for example, doesn¶t seem to understand the
13.                                                                                                                         4          (3)        Com
      give-and-take of conversations).
14.   Is not well coordinated.                                                                                              2          (1)        RRB
      Recognizes and appropriately responds to changes in other people¶s tone of voice and facial
15.                                                                                                                         1          (3)        Cog
      expressions.
16.   Avoids eye contact or has unusual eye contact.                                                                        3          (2)        Com
17.   Recognizes when something is unfair.                                                                                  4          (0)        Cog
18.   Has difficulty making friends, even when trying his or her best.                                                      4          (3)        Com
19.   Gets frustrated trying to get ideas across in conversations.                                                          4          (3)        Com
      Shows unusual sensory interests (for example, smelling his or her fingers frequently) or strange,
20.                                                                                                                         1          (0)        RRB
      repetitive ways of handling or manipulating small items within reach.
21.   Is able to imitate others¶actions and demeanor when it is socially appropriate to do so.                             2          (2)        Com
22.   Interacts appropriately with other adults.                                                                            2          (2)        Com
23.   Does not join group activities or social events unless forced to do so.                                               4          (3)         Mot
24.   Has more difficulty than others with changes in his or her routine.                                                   4          (3)        RRB
25.   Doesn't seem to mind being out of step with or "not on the same wavelength" as others.                                2          (1)        Awr
26.   Offers comfort to others when they are sad.                                                                           2          (2)        Com
27.   Avoids starting social interactions with other adults.                                                                4          (3)         Mot
28.   Thinks or talks about the same thing over and over.                                                                   4          (3)        RRB
29.   Is regarded by others as odd or weird.                                                                                4          (3)        RRB
30.   Becomes upset in a situation with lots of things going on.                                                            4          (3)        Cog
31.   Can't get his or her mind off something once he or she starts thinking about it.                                      4          (3)        RRB
32.   Has good personal hygiene.                                                                                            4          (0)        Awr
33.   Is socially awkward, even when trying to be polite.                                                                   4          (3)        Com
34.   Avoids people who want to be emotionally close to him or her.                                                         4          (3)         Mot
35.   Has trouble keeping up with the flow of a normal conversation.                                                        4          (3)        Com
36.   Has difficulty relating to family members.                                                                            4          (3)        Com
                                                                                                                                       Continued on next page



                      Copyright © 2012- 2017 by Western Psychological Services. All rights reserved. www.wpspublish.com 800.648.8857
                                                                       Page 3 of 4
       Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 28 of
                                        CONFIDENTIAL
                                              208
                                       Item Responses
  Question                                                                                                                      Response            Subscale
 37.    Has difficulty relating to other adults.                                                                                4          (3)         Com
        Responds appropriately to mood changes in others (for example, when a friend¶s mood changes
 38.                                                                                                                            1          (3)         Com
        from happy to sad).
 39.    Has an unusually narrow range of interests.                                                                             2          (1)         RRB
 40.    Is imaginative without losing touch with reality.                                                                       2          (2)          Cog
 41.    Wanders aimlessly from one activity to another.                                                                         1          (0)         Com
 42.    Seems overly sensitive to sounds, textures, or smells.                                                                  3          (2)          Cog
 43.    Enjoys and is competent with small talk (casual conversation with others).                                              1          (3)          Mot
 44.    Doesn¶t understand how events relate to one another (cause and effect) the way other adults do.                         3          (2)          Cog
 45.    Generally gets interested in what others nearby are paying attention to.                                                1          (3)          Awr
 46.    Has overly serious facial expressions.                                                                                  2          (1)         Com
 47.    Laughs at inappropriate times.                                                                                          4          (3)         Com
 48.    Has a sense of humor, understands jokes.                                                                                2          (2)          Cog
        Does extremely well at a few intellectual or computational tasks, but does not do as well at most
 49.                                                                                                                            2          (1)         RRB
        other tasks.
 50.    Has repetitive, odd behaviors.                                                                                          1          (0)         RRB
 51.    Has difficulty answering questions directly and ends up talking around the subject.                                     4          (3)         Com
 52.    Knows when he or she is talking too loud or making too much noise.                                                      1          (3)          Awr
        Talks to people with an unusual tone of voice (for example, talks like a robot or like he or she is
 53.                                                                                                                            3          (2)         Com
        giving a lecture).
 54.    Seems to react to people as if they are objects.                                                                        4          (3)          Awr
 55.    Knows when he or she is too close to someone or is invading someone's space.                                            1          (3)         Com
 56.    Walks in between two people who are talking.                                                                            4          (3)          Awr
 57.    Isolative; tends not to leave his or her home.                                                                          4          (3)         Com
 58.    Concentrates too much on parts of things rather than seeing the whole picture.                                          2          (1)          Cog
 59.    Is overly suspicious.                                                                                                   3          (2)          Cog
 60.    Is emotionally distant, doesn't show his or her feelings.                                                               3          (2)         Com
 61.    Is inflexible, has a hard time changing his or her mind.                                                                4          (3)         Com
 62.    Gives unusual or illogical reasons for doing things.                                                                    4          (3)          Cog
 63.    Touches or greets others in an unusual way.                                                                             2          (1)         RRB
 64.    Is too tense in social settings.                                                                                        4          (3)          Mot
 65.    Stares or gazes off into space.                                                                                         2          (1)          Mot

Item response key:                                                                                   Awr = Social Awareness
1 = Not true                                                                                         Cog = Social Cognition
2 = Sometimes true                                                                                   Com = Social Communication
3 = Often true                                                                                       Mot = Social Motivation
4 = Almost always true                                                                               RRB = Restricted Interests and Repetitive Behavior
 - = Response missing                                                                                * Median value was used for missing response.
Number of missing responses =       0                                                                Note: Raw score values are in parentheses.
Scoring is reversed on items 3, 7, 11, 12, 15, 17, 21, 22, 26, 32, 38, 40, 43, 45, 48, 52, 55




                          Copyright © 2012- 2017 by Western Psychological Services. All rights reserved. www.wpspublish.com 800.648.8857
                                                                           Page 4 of 4                                         ReportID : 708958 - 4/7/2020 3:03:02 AM
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 29 of
                                 CONFIDENTIAL
                                      208



  06 Vineland-3, Comprehensive Interview Report
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 30 of
                                 CONFIDENTIAL
                                      208




Vineland Adaptive Behavior Scales, Third Edition (Vineland™-3)
Comprehensive Interview Form Report
Sara S. Sparrow, Domenic V. Cicchetti, and Celine A. Saulnier

Examinee Information                                             Test Information
ID: CW040720                                                     Test Date: 04/06/2020
Name: Craig Wright                                               Interview Respondent Name: Ramona Watts
Gender: Male                                                     Relationship: Other - Spouse
Birth Date: 10/23/1970                                           Examiner Name: CELINE SAULNIER
Age: 49:5




Vineland-3 (Vineland Adaptive Behavior Scales, Third Edition)
Copyright © 2016 NCS Pearson, Inc. All rights reserved.
Pearson, PSI design, PsychCorp, and Vineland are trademarks in the U.S. and/or other countries of Pearson Education, Inc., or its
affiliate(s).

[ 1.2 / RE1 / QG1 ]
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 31 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                                       ID: CW040720
Page 2                                                                                                      Craig Wright




OVERALL SUMMARY
The Vineland-3 is a standardized measure of adaptive behavior--the things that people do to function in their
everyday lives. Whereas ability measures focus on what the examinee can do in a testing situation, the
Vineland-3 focuses on what he or she actually does in daily life. Because it is a norm-based instrument, the
examinee's adaptive functioning is compared to that of others his or her age.

Craig Wright was evaluated using the Vineland-3 Comprehensive Interview Form on 04/06/2020. Ramona Watts,
Craig's Spouse, was interviewed by CELINE SAULNIER, who completed the form.

Craig's overall level of adaptive functioning is described by his score on the Adaptive Behavior Composite (ABC).
His ABC score is 41, which is well below the normative mean of 100 (the normative standard deviation is 15). The
percentile rank for this overall score is <1.

The ABC score is based on scores for three specific adaptive behavior domains: Communication, Daily Living
Skills, and Socialization. The domain scores are also expressed as standard scores with a mean of 100 and
standard deviation of 15.

The Communication domain measures how well Craig listens and understands, expresses himself through
speech, and reads and writes. His Communication standard score is 44. This corresponds to a percentile rank of
<1. This domain is a relative strength for Craig.

The Daily Living Skills domain assesses Craig's performance of the practical, everyday tasks of living that are
appropriate for his age. His standard score for Daily Living Skills is 54, which corresponds to a percentile rank of
<1. This domain is a relative strength for Craig.

Craig's score for the Socialization domain reflects his functioning in social situations. His Socialization standard
score is 20. The percentile rank is <1. This domain is a relative weakness for Craig.
  Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 32 of
                                   CONFIDENTIAL
                                        208
  Comprehensive Interview Form Report                                                                                                                                                                                      ID: CW040720
  Page 3                                                                                                                                                                                                                     Craig Wright




  SCORE SUMMARY PROFILE
              ABC and Domain Score Profile                                                                                  Subdomain v-Scale Score Profile
                    Based on mean of 100, SD of 15                                                                                    Based on mean of 15, SD of 3
      140                                                                               140   24                                                                                                                                                       24
                                                                                              23                                                                                                                                                       23
      130                                                                               130   22                                                                                                                                                       22
                                                                                              21                                                                                                                                                       21
      120                                                                               120
                                                                                              20                                                                                                                                                       20
                                                                                              19                                                                                                                                                       19
      110                                                                               110
                                                                                              18                                                                                                                                                       18
                                                                                              17                                                                                                                                                       17
      100                                                                               100
                                                                                              16                                                                                                                                                       16
       90                                                                               90    15                                                                                                                                                       15
                                                                                              14                                                                                                                                                       14
       80                                                                               80    13                                                                                                                                                       13
                                                                                              12                                                                                                                                                       12
       70                                                                               70    11                                                                                                                                                       11
                                                                                              10                                                                                                                                                       10
       60                                                                               60
                                                                                              9                                                                                                                                                        9
                                                                                              8                                                                                                                                                        8
       50                                                                               50
                                                                                              7                                                                                                                                                        7
                                                                                              6                                                                                                                                                        6
       40                                                                               40
                                                                                              5                                                                                                                                                        5
       30                                                                               30    4                                                                                                                                                        4
                                                                                              3                                                                                                                                                        3
       20                                                                               20    2                                                                                                                                                        2
                                                                                              1                                                                                                                                                        1
                                                                                                                                            Daily Living                                                                         Motor
                          Communication




                                                                                                   Communication                                                             Socialization
                                                                                                                                               Skills                                                                            Skills
                                                         Socialization


                                                                         Motor Skills
                                          Daily Living
            Composite
            Behavior
            Adaptive




                                                                                                                                                                                        Play and Leisure
                                                                                                                                                                        Relationships
                                          Skills




                                                                                                                                                                        Interpersonal




                                                                                                                                                                                                           Coping Skills


                                                                                                                                                                                                                            Gross Motor
                                                                                                                                                            Community
                                                                                                               Expressive




                                                                                                                                                                                                                                          Fine Motor
                                                                                                   Receptive




                                                                                                                                                 Domestic
                                                                                                                                      Personal
                                                                                                                            Written




Standard
               41         44                54           20                -
   Score

 Conf Int                                                                                v-Scale
            38 - 44     40 - 48 49 - 59 16 - 24                            -                         6           1          16         8         6          12             2               9                 6                -            -
    90%                                                                                    Score


            Motor Skills domain was not administered because the examinee is older than age 9.
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 33 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                                                          ID: CW040720
Page 4                                                                                                                         Craig Wright




SCORE SUMMARY

ABC and Domain Score Summary
                               Standard       90% Confidence                             SS Minus            Strength or
ABC                                                                  Percentile Rank                                          Base Rate
                               Score (SS)         Interval                               Mean SS*            Weakness**
Adaptive Behavior
                                     41            38 - 44                 <1
Composite
Domains
Communication                        44            40 - 48                 <1               4.7               Strength          >25%
Daily Living Skills                  54            49 - 59                 <1              14.7               Strength          <=5%
Socialization                        20            16 - 24                 <1              -19.3             Weakness           <=2%

*The examinee's Mean Domain Standard Score (Mean SS) = 39.3
**Significance level chosen for strength/weakness analysis is .10



Subdomain Score Summary
                                           v-Scale        Age       Growth              Percent     vS Minus     Strength or
  Subdomains               Raw Score                                                                                         Base Rate
                                          Score ( vS)   Equivalent Scale Value         Estimated    Mean vS*     Weakness**
  Communication
  Domain
  Receptive                    69             6               4:0          128           0.0          -1.3
  Expressive                   87             1               4:0          162           0.0          -6.3        Weakness     <=2%
  Written                      76             16             22:0+         163           0.0          8.7         Strength     <=2%
  Daily Living Skills
  Domain
  Personal                     101            8              10:4          148           0.0          0.7
  Domestic                     46             6              11:0          73            0.0          -1.3        Weakness     >25%
  Community                    112            12             19:0          114           0.0          4.7         Strength     <=2%
  Socialization Domain
  Interpersonal
                               35             2               1:8          86            0.0          -5.3        Weakness     <=2%
  Relationships
  Play and Leisure             63             9               9:4          126           0.0          1.7         Strength     >25%
  Coping Skills                43             6              4:10          73            0.0          -1.3        Weakness     >25%

*The examinee's Mean Subdomain v -Scale Score (Mean vS) = 7.3
**Significance level chosen for strength/weakness analysis is .10
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 34 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                                          ID: CW040720
Page 5                                                                                                         Craig Wright




PAIRWISE DIFFERENCE COMPARISONS

Domain Pairwise Difference Comparisons
In the table below the first domain corresponds to Standard Score 1 and the second domain corresponds to
Standard Score 2.

                                      Standard Score     Standard Score    Standard Score   Significant
Comparison                                                                                                Base Rate
                                             1                  2             Difference    Difference*
Domains
Communication < Daily Living
                                            44                   54             10.0           Yes          >25%
Skills
Communication > Socialization               44                   20             24.0           Yes          <=5%
Daily Living Skills > Socialization         54                   20             34.0           Yes          <=2%

*Significance level chosen for pairwise difference comparisons is .10



Subdomain Pairwise Difference Comparisons
In the table below the first subdomain corresponds to v-Scale Score 1 and the second subdomain corresponds to
v-Scale Score 2.

                                                                           v-Scale Score    Significant
Comparison                            v-Scale Score 1    v-Scale Score 2                                  Base Rate
                                                                             Difference     Difference*
Communication Domain
Receptive > Expressive                       6                   1              5.0            Yes         <=10%
Receptive < Written                          6                   16             10.0           Yes          <=2%
Expressive < Written                         1                   16             15.0           Yes          <=2%
Daily Living Skills Domain
Personal > Domestic                          8                   6              2.0            No
Personal < Community                         8                   12             4.0            Yes         <=15%
Domestic < Community                         6                   12             6.0            Yes          <=5%
Socialization Domain
Interpersonal Relationships <
                                             2                   9              7.0            Yes          <=2%
Play and Leisure
Interpersonal Relationships <
                                             2                   6              4.0            Yes         <=25%
Coping Skills
Play and Leisure > Coping Skills             9                   6              3.0            Yes         <=25%

*Significance level chosen for pairwise difference comparisons is .10
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 35 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                               ID: CW040720
Page 6                                                                                              Craig Wright




MALADAPTIVE BEHAVIOR RESULTS
                  Maladaptive Scale                     Raw Score                 v-Scale Score
                  Internalizing                               5                        19
                  Externalizing                               6                        21

                                      v-scale scores have a mean of 15, SD of 3



Critical Items Scored 2 (Often) or 1 (Sometimes)
 5. Loses awareness of what is happening around him/her. (Sometimes)
13. Gets so fixated on a topic that it annoys others. (Often)
15. Has no response to pain. (Sometimes)
19. Gets fixated on a person in a way that is unwanted. (Sometimes)
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 36 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                                       ID: CW040720
Page 7                                                                                                      Craig Wright




ABOUT THE VINELAND-3 SCORES
The Vineland-3 score interpretation that follows describes the results presented on the previous pages using a
narrative format. This section provides a brief overview of the scores and analyses that are included in the
interpretation. Please consult the Vineland-3 Manual for more detail.

The Vineland-3 Comprehensive Interview Form provides norm-referenced scores at three levels: subdomains,
domains, and the overall Adaptive Behavior Composite (ABC). Adaptive behavior subdomains make up the most
fine-grained score level. The primary norm-referenced scores for the subdomains are v-scale scores, which have
a mean of 15 and standard deviation (SD) of 3. The v-scale score for each subdomain is included in the narrative
interpretation below. Raw scores, age equivalents, and growth scale values, though shown in the Subdomain
Score Summary on page 4, are not included in the interpretation; please consult the Manual for information about
these scores.

For the adaptive behavior domains and the overall ABC, three kinds of results are provided on page 4 and
included in the interpretation below. Standard scores have a mean of 100 and SD of 15. Confidence intervals
reflect the effects of measurement error and provide, for each standard score, a range within which Craig's true
standard score falls with a certain probability or confidence. The confidence level chosen for this report is the
90% confidence interval. A percentile rank is the percentage of individuals in Craig's normative age group who
scored the same or lower than Craig. For example, a percentile rank of 41 indicates that the examinee scored
higher than (or the same as) 41% of the age-matched norm sample.

Strength/Weakness and Pairwise Difference Comparisons
The norm-referenced scores included in the narrative interpretation describe how Craig's adaptive functioning
compares to that of others in his age group. Two other components of the interpretation address the extent to
which Craig's functioning may be relatively better in some adaptive behavior areas than in others, regardless of
his overall level. These analyses--strength/weakness analysis and pairwise difference comparisons--help identify
ways in which the score variation within Craig's score profile is statistically meaningful, and therefore more likely
to be important in interpreting and using his Vineland-3 results.

Strength/weakness analysis involves comparing each score (standard scores at the domain level, v-scale scores
at the subdomain level) to the mean of all scores (these results are included in the tables on page 4). Scores that
are greater than the mean by a statistically significant amount indicate strengths, and scores that are less than the
mean by a statistically significant amount indicate weaknesses.

Pairwise difference comparisons provide information that complements the findings from strength/weakness
analysis. At the domain level, each standard score is compared with every other standard score. At the
subdomain level, selected pairs of subdomain v-scale scores are compared, as shown in the table on page 5.
Each pairwise score difference is evaluated for statistical significance.

The significance level chosen for strength/weakness analysis and pairwise difference comparisons in
this report is .10. Though not included in the interpretation below, each statistically significant strength,
weakness, or pairwise score difference is associated with a base rate in the tables on pages 4 and 5. The base
rate is the frequency of occurrence in the norm sample of a score difference of that size or greater.
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 37 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                                     ID: CW040720
Page 8                                                                                                    Craig Wright




Qualitative Descriptors
Sometimes test scores are grouped into bands, with qualitative descriptors assigned to the score bands.
Although qualitative descriptors can help in communicating test results to individuals who are unfamiliar with
quantitative test scores, they have serious limitations (e.g., semi-arbitrary cutoffs that do not account for
measurement error), as described in the Manual. Because of these limitations, qualitative descriptors are not
included in the presentation of results on the previous pages. They are also not included in the narrative
description of results below. However, for situations where they might serve a purpose, the following qualitative
descriptors may be used:

                                                                        Domain and ABC Standard
              Adaptive Level          Subdomain v-Scale Scores
                                                                                 Scores
              High                               21 to 24                        130 to 140
              Moderately High                    18 to 20                        115 to 129
              Adequate                           13 to 17                         86 to 114
              Moderately Low                     10 to 12                         71 to 85
              Low                                 1 to 9                          20 to 70
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 38 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                                       ID: CW040720
Page 9                                                                                                      Craig Wright




VINELAND-3 SCORE INTERPRETATION

Estimated Responses
The number of estimated responses is low enough so as not to affect the interpretation.

Adaptive Behavior
The Adaptive Behavior Composite (ABC) provides an overall summary measure of Craig's adaptive functioning.
His ABC standard score is 41, with a 90% confidence interval of 38 to 44. His percentile rank of <1 means that his
score was greater than or equal to <1% of individuals in Craig's age group in the Comprehensive Interview Form
normative sample.

Communication Domain
The Communication domain measures how well Craig exchanges information with others. His Communication
standard score is 44, with a 90% confidence interval of 40 to 48. This corresponds to a percentile rank of <1.

Craig's Communication domain standard score is based on his scores on three subdomains: Receptive,
Expressive, and Written. The Receptive subdomain assesses attending, understanding, and responding
appropriately to information from others. Craig's Expressive score reflects his use of words and sentences to
express himself verbally. The Written subdomain score conveys an individual's use of reading and writing skills.

Craig's v-scale scores are 6 for Receptive, 1 for Expressive, and 16 for Written. Pairwise difference comparisons
among these scores show that the Receptive score is significantly higher than the Expressive score, the
Receptive score is significantly lower than the Written score, and the Expressive score is significantly lower than
the Written score.

Daily Living Skills Domain
The Daily Living Skills domain assesses Craig's performance of the practical, everyday tasks of living that are
appropriate for his age. His standard score for Daily Living Skills is 54, with a 90% confidence interval of 49 to 59
and a percentile rank of <1.

Craig's Daily Living Skills domain standard score is derived from his scores on three subdomains: Personal,
Domestic, Community. His Personal subdomain score expresses his level of self-sufficiency in such areas as
eating, dressing, washing, hygiene, and health care. His Domestic score reflects the extent to which Craig
performs household tasks such as cleaning up after himself, chores, and food preparation. The Community
subdomain measures an individual's functioning in the world outside the home, including safety, using money,
travel, and rights and responsibilities.

Craig received v-scale scores of 8 for Personal, 6 for Domestic, and 12 for Community. Pairwise difference
comparisons among these scores show that the Personal score is significantly lower than the Community score
and that the Domestic score is significantly lower than the Community score.

Socialization Domain
Craig's score for the Socialization domain reflects his functioning in social situations. His Socialization standard
score is 20, with a 90% confidence interval of 16 to 24. The percentile rank is <1.

Craig's Socialization domain standard score is based on his scores on three subdomains: Interpersonal
Relationships, Play and Leisure, and Coping Skills. Interpersonal Relationships assesses how an individual
responds and relates to others, including friendships, caring, social appropriateness, and conversation. Craig's
Play and Leisure score reflects how he engages in play and fun activities with others. His Coping Skills score
conveys how well he demonstrates behavioral and emotional control in different situations involving others.

Craig's v-scale scores are 2 for Interpersonal Relationships, 9 for Play and Leisure, and 6 for Coping Skills.
Pairwise difference comparisons among these scores show that the Interpersonal Relationships score is
significantly lower than the Play and Leisure score, the Interpersonal Relationships score is significantly lower
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 39 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                                     ID: CW040720
Page 10                                                                                                   Craig Wright




than the Coping Skills score, and the Play and Leisure score is significantly higher than the Coping Skills score.

Domain-Level Strengths/Weaknesses and Pairwise Difference Comparisons
Craig's three domain standard scores were compared to his mean domain standard score of 39.3 to determine
possible areas of strength and weakness. The results show that Communication and Daily Living Skills are
relative strengths for Craig, and that Socialization is a relative weakness.

In addition, pairwise difference comparisons were performed between all pairs of domain standard scores. The
findings are that the Communication score is significantly lower than the Daily Living Skills score, the
Communication score is significantly higher than the Socialization score, and the Daily Living Skills score is
significantly higher than the Socialization score.

Subdomain-Level Strengths/Weaknesses and Additional Pairwise Difference
Comparisons
A subdomain level strength/weaknesses analysis was performed by comparing Craig's 9 subdomain v-scale
scores to his mean subdomain score of 7.3. The results show the Written, Community, and Play and Leisure
subdomains to be relative strengths, whereas the Expressive, Domestic, Interpersonal Relationships, and Coping
Skills subdomains are relative weaknesses.

The results of pairwise difference comparisons among the subdomains within each domain are described above.
The user also has the option to select comparisons between subdomains from different domains. No
across-domain comparisons were selected for this report.

Maladaptive Behavior
The Maladaptive Behavior domain provides a brief assessment of problem behaviors. The additional information
it provides can prove helpful in diagnosis or intervention planning. It may also be used as a screener to determine
if a more in-depth assessment of problematic behavior is warranted.

The domain includes brief scales measuring Internalizing (i.e., emotional) and Externalizing (i.e., acting-out)
problems. These scales are reported using v-scale scores, which are scaled to a mean of 15 and standard
deviation of 3. Higher Internalizing and Externalizing v-scale scores indicate more problem behavior. If qualitative
descriptors are desired, scores of 1 to 17 may be considered Average, 18 to 20 Elevated, and 21 to 24 Clinically
Significant.

Craig received v-scale scores of 19 for Internalizing and 21 for Externalizing.

The Maladaptive Behavior domain also includes a set of Critical Items covering more severe maladaptive
behaviors. Because the Critical Items do not form a unified construct, they are not scored as a scale, but instead
are reported at the item level. The Critical Items for which Craig received a score of 2 (Often) or 1 (Sometimes)
are listed earlier in this report.
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 40 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                                      ID: CW040720
Page 11                                                                                                    Craig Wright




INTERVENTION GUIDANCE
The information that follows can be used to identify adaptive behavior areas where Craig might benefit most from
intervention. It's important to note that choosing areas for intervention should be based on all available information
concerning the individual's functioning, not just Vineland-3 results.

Because each Vineland-3 item describes a specific adaptive behavior, this guidance is provided at the item level,
with items grouped into subdomains. The subdomain for which Craig received his lowest v-scale score is listed
first--this is likely one of the general areas most in need of attention. The next-lowest subdomain is presented
second, etc. For each subdomain, the items/behaviors that are being performed by most individuals of Craig's age
in the Vineland-3 norm sample (as indicated by their receiving a score of 2=Usually on the item) are listed.

Within each subdomain, all items are ordered according to increasing developmental sequence, from easiest to
most difficult to master. The lowest-numbered items with scores of 1 (sometimes performed independently)
or 0 (never or almost never performed independently) indicate the lowest-level behaviors that Craig has
not fully mastered; these items may identify the best targets for intervention. All items with scores of 1 or 0
are shaded in the tables that follow.

Each item is also assigned to a Content Area. A group of items with scores of 1 or 0 that share the same Content
Area may suggest a general area for intervention.

Prior to each subdomain's item listing, Craig's raw score and the normative median raw score are provided. The
difference between the two shows how many raw score points Craig would need to add to reach the "average" for
his age.

Expressive Subdomain (v-scale score of 1)

Craig's raw score is 87. The median raw score for age 49:5 in the norm sample is 97.8.Therefore, Craig is
approximately 10.8 raw score points below the "average" for his age.

Expressive Subdomain Content Areas
A = Prelanguage
B = Beginning Vocabulary
C = Grammar
D = Identifying Self
E = Expressing Self

                                                                                              Content       Item
Expressive Subdomain Items
                                                                                               Area         Score
1. Makes sounds of pleasure                                                                      A            2*
2. Cries or fusses when uncomfortable                                                            A            2*
3. Vocalizes or gestures to get attention                                                        A            2*
4. Makes at least three one-syllable speech sounds                                               A            2*
5. Babbles in strings of sounds                                                                  A            2*
6. Vocalizes or gestures to continue or stop an activity                                         A            2*
7. Says Dada, Mama, or other parent/caregiver name                                               B            2*
8. Uses at least three basic gestures                                                            E            2*
9. Repeats or tries to repeat common words                                                       B            2*
10. Says "no"                                                                                    B            2*
11. Names at least three objects                                                                 B            2*
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 41 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                                  ID: CW040720
Page 12                                                                                                Craig Wright




                                                                                          Content       Item
Expressive Subdomain Items
                                                                                           Area         Score
12. Says one-word requests                                                                   B            2*
13. Names at least 10 objects                                                                B            2*
14. Says "yes"                                                                               B            2*
15. Names at least three actions                                                             B            2*
16. Calls siblings, peers, etc. by their name or nickname                                    B            2*
17. Says at least 50 words                                                                   B            2*
18. Uses phrases with a noun and a verb                                                      C            2*
19. Says his own first name or nickname                                                      D            2*
20. Uses pronouns to refer to self                                                           C            2*
21. Uses simple adjectives to describe things                                                C            2*
22. Says what he is doing using simple sentences                                             E            2*
23. Uses at least three more advanced gestures                                               E            2*
24. Uses negatives in sentences                                                              C            2*
25. Says his age when asked                                                                  D            2*
26. Uses possessives in phrases or sentences                                                 C            2*
27. Uses the word "and" in phrases or sentences                                              C            2*
28. Asks questions using the word "who"                                                      B            2*
29. Uses plural nouns                                                                        C            2*
30. Uses pronouns to refer to others                                                         C            2*
31. Uses the words "in," "on," and "under"                                                   C            2*
32. Asks questions using the word "why"                                                      B            2*
33. Says both his first and last name when asked                                             D            2*
34. Uses pronouns correctly                                                                  C            2*
35. Asks questions using the word "when"                                                     B            2*
36. Uses the word "because" in phrases or sentences                                          C               2
37. Says age at his next birthday when asked                                                 D               2
38. Uses past tense verbs                                                                    C               2
39. Tells the basic parts of a familiar story or plot                                        E               2
40. Uses "behind," "in front of," and "between"                                              C               2
41. Gives simple directions involving one or two steps                                       E               0
42. Uses compound sentences joined by "and" or "but"                                         C               2
43. Uses own knowledge or opinions to comment                                                E               1
44. Tells about everyday experiences in detail                                               E               0
45. Tells about one-time experiences in detail                                               E               0
46. Says both the month and day of his birthday                                              D               2
47. Clarifies by restating differently when needed                                           E               0
48. Says his complete home address correctly                                                 D               2
49. Gives complex directions with three or more steps                                        E               0

*This item was not administered during the interview, but was assigned a score of 2 based on the Interview
Form's basal rule.
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 42 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                                  ID: CW040720
Page 13                                                                                                Craig Wright




Interpersonal Relationships Subdomain (v-scale score of 2)

Craig's raw score is 35. The median raw score for age 49:5 in the norm sample is 85.0.Therefore, Craig is
approximately 50.0 raw score points below the "average" for his age.

Interpersonal Relationships Subdomain Content Areas
A = Beginning Social Behavior
B = Emotional Development
C = Friendships
D = Demonstrating Caring
E = Interpersonal Appropriateness
F = Conversational Skills

                                                                                          Content       Item
Interpersonal Relationships Subdomain Items
                                                                                           Area         Score
1. Looks at the face of parent/caregiver                                                      A             2
2. Smiles in response to a smile or friendly voice                                            B             2
3. Recognizes family members or familiar others                                               A             2
4. Smiles/vocalizes when someone familiar approaches                                          B             2
5. Shows at least three different emotions                                                    B             0
6. Tries to interact with others                                                              A             2
7. Reaches back when a familiar person holds out arms                                         A             2
8. Shows affection to familiar people                                                        D              1
9. Shows interest in children his age                                                        C              1
10. Checks to make sure parent/familiar other is nearby                                       A             2
11. Recognizes himself in a mirror or photo                                                   -             2
12. Smiles in response to praise or compliments                                               B             1
13. Imitates parent/caregiver's facial expressions                                            A             0
14. Recognizes emotions in others                                                             B             0
15. Imitates another's actions as they are being done                                         A             2
16. Shows happiness, sympathy, or concern for others                                         D              1
17. Tries to make friends with others his age                                                C              0
18. Says how family members are related to him                                                A             2
19. Uses words to express his emotions                                                        B             0
20. Maintains culturally appropriate eye contact                                              E             1
21. When adults make small talk, answers politely                                             E             1
22. Imitates another's actions several hours later                                            A             2
23. Modulates his speech to fit the conversation                                              E             1
24. Does things to try to please others                                                      D              1
25. Has a best friend or a few good friends                                                  C              0
26. Maintains an acceptable personal space                                                    E             2
27. Treats his friends well                                                                  C              1
28. Talks with others about shared interests                                                  F             1
29. Maintains friendships over time                                                          C              1
30. Knows that others may have different likes/dislikes                                       -             0
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 43 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                                  ID: CW040720
Page 14                                                                                                Craig Wright




                                                                                          Content       Item
Interpersonal Relationships Subdomain Items
                                                                                           Area         Score
31. Starts small talk when meeting familiar people                                            F             0
32. Chooses friends with good qualities                                                      C              0
33. Moves easily between topics in conversation                                               F             0
34. Talks with others without interrupting or being rude                                      F             0
35. Tells others what he is thinking and feeling                                              F             0
36. Stays on topic in conversations when needed                                               F             1
37. Congratulates others when good things happen                                             D              0
38. Gives cards/gifts on family members' birthdays, etc.                                     D              1
39. Will do nonpreferred activities suggested by friends                                     C              0
40. Starts conversations about things that interest others                                    F             0
41. Participates in conversations on nonpreferred topics                                      F             0
42. Responds to hints or indirect cues in conversation                                        F             0
43. Provides additional explanation when others need it                                       F             0

Receptive Subdomain (v-scale score of 6)

Craig's raw score is 69. The median raw score for age 49:5 in the norm sample is 77.6.Therefore, Craig is
approximately 8.6 raw score points below the "average" for his age.

Receptive Subdomain Content Areas
A = Understanding Nonverbal Communication
B = Understanding Words
C = Identifying Things
D = Following Instructions
E = Entertaining and Informational Material

                                                                                          Content       Item
Receptive Subdomain Items
                                                                                           Area         Score
1. Responds to parent/caregiver's voice by looking                                            -             2*
2. Looks when parent/caregiver gestures for attention                                         A             2*
3. Responds upon hearing his name called                                                      B             2*
4. Follows parent/caregiver/teacher's gaze or pointing                                        A             2*
5. Understands at least 10 words                                                              B             2*
6. Understands at least three basic gestures                                                  A             2*
7. Understands the word "no"                                                                  B             2*
8. Understands at least three facial expressions                                              A             2*
9. Understands the word "yes"                                                                 B             2*
10. Follows instructions requiring only one action                                           D              2
11. Identifies at least three actual objects                                                 C              2*
12. Understands at least 50 words                                                             B             2*
13. Responds to the tone of spoken words                                                      -             0
14. Identifies at least three body parts on self                                             C              2*
15. Follows instructions with one action and one object                                      D              2
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 44 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                                  ID: CW040720
Page 15                                                                                                Craig Wright




                                                                                          Content       Item
Receptive Subdomain Items
                                                                                           Area         Score
16. Understands at least three more advanced gestures                                         A             2*
17. Identifies at least three pictured objects                                               C              2*
18. Identifies at least three pictured body parts                                            C              2*
19. Responds to questions that use the word "what"                                            B              2
20. Responds to questions that use the word "who"                                             B              2
21. Identifies at least three pictured actions                                               C              2*
22. Responds to questions that use the word "where"                                           B              2
23. Follows instructions with two related actions                                            D               1
24. Follows instructions with one action and two objects                                     D               2
25. Follows "if-then" instructions                                                           D               2
26. Pays attention to a story for at least 15 minutes                                         E              2
27. Responds to questions that use the word "why"                                             B              2
28. Follows instructions with two unrelated actions                                          D               1
29. Responds to questions that use the word "when"                                            B              2
30. Pays attention to a show for at least 30 minutes                                          E              2
31. Identifies left and right on his own body                                                D               2
32. Follows instructions requiring three actions                                             D               0
33. Pays attention to a show for at least 60 minutes                                          E              2
34. Understands sarcasm                                                                       -              0
35. Pays attention to a 15-minute informational talk                                          E              2
36. Follows instructions involving right and left                                            D               2
37. Remembers to do something up to an hour later                                            D               0
38. Remembers to do something several hours later                                            D               0
39. Pays attention to a 30-minute informational talk                                          E              2

*This item was not administered during the interview, but was assigned a score of 2 based on the Interview
Form's basal rule.

Domestic Subdomain (v-scale score of 6)

Craig's raw score is 46. The median raw score for age 49:5 in the norm sample is 59.7.Therefore, Craig is
approximately 13.7 raw score points below the "average" for his age.

Domestic Subdomain Content Areas
A = Safety at Home
B = Cleaning/Picking Up After Self
C = Preparing Food
D = Household Chores

                                                                                          Content       Item
Domestic Subdomain Items
                                                                                           Area         Score
1. Is careful around hot objects                                                              A             2*
2. Is careful when using sharp objects                                                        A             2*
3. Wipes up his own spills                                                                    B             2*
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 45 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                                  ID: CW040720
Page 16                                                                                                Craig Wright




                                                                                          Content       Item
Domestic Subdomain Items
                                                                                           Area         Score
4. Puts dirty clothes in the proper place to be washed                                        B             2*
5. Takes off or wipes dirty shoes before going inside                                         B             2*
6. Puts away his books, toys, etc. when done                                                  B             2*
7. Washes his hands before preparing food                                                    C               2
8. Fully clears his dishes, etc. after eating                                                 B             2*
9. Does at least two simple household chores                                                 D               1
10. Prepares a simple snack or meal                                                          C               2
11. Knows what to do in dangerous situations                                                  A              2
12. Puts his wet towel in the proper place after using                                        B             2*
13. Puts his clean clothes away where they belong                                             B             2*
14. Uses at least two simple kitchen appliances                                              C               2
15. Washes fruits/vegetables before eating or cooking                                        C               2
16. Secures the home against intruders when at home                                           A              2
17. Uses at least three kitchen utensils to prepare food                                     C               2
18. Uses household appliances/equipment carefully                                             A              2
19. Prepares and eats leftovers                                                              C               2
20. Uses household products correctly                                                        D               1
21. Puts clean dishes away                                                                   D               0
22. Secures the home against intruders when leaving                                           A              2
23. Washes dishes by hand or using the dishwasher                                            D               0
24. Cleans floors thoroughly                                                                 D               1
25. Puts leftover food away                                                                  D               0
26. Uses the stove or oven for cooking or baking                                             C               2
27. Recognizes and does simple maintenance tasks                                             D               0
28. Cleans a bathroom                                                                        D               0
29. Does laundry                                                                             D               0
30. Prepares a full meal with three or more food items                                       C               2

*This item was not administered during the interview, but was assigned a score of 2 based on the Interview
Form's basal rule.

Coping Skills Subdomain (v-scale score of 6)

Craig's raw score is 43. The median raw score for age 49:5 in the norm sample is 65.5.Therefore, Craig is
approximately 22.5 raw score points below the "average" for his age.

Coping Skills Subdomain Content Areas
A = Controlling Emotions
B = Being Considerate
C = Adapting to the Situation
D = Managing Social Risks
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 46 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                                  ID: CW040720
Page 17                                                                                                Craig Wright




                                                                                          Content       Item
Coping Skills Subdomain Items
                                                                                           Area         Score
1. Seeks comfort from a loved one when hurt or upset                                         A            2
2. Seeks parent/caregiver when a stranger approaches                                         A            2
3. Separates easily from parent/caregiver                                                    A            2
4. Transitions easily from one activity to another                                           A            2
5. Responds politely when given something                                                    B            2
6. Is polite when asking for something                                                       B            2
7. Handles changes in routine without getting too upset                                      A            2
8. Recovers quickly from a minor disappointment                                              A            0
9. Uses words or gestures to express distress                                                A            1
10. Apologizes for small, unintentional mistakes                                             B            1
11. Acts appropriately when introduced to new people                                         B            1
12. Asks for help when needed to do something                                                -            2
13. Acts differently with people depending on familiarity                                    C            2
14. Accepts helpful suggestions/solutions from others                                        A            0
15. Apologizes with sincerity after hurting feelings                                         B            1
16. Copies others' behavior when in a new situation                                          C            0
17. Will compromise in order to get along with peers                                         B            0
18. Controls anger when unexpected events disrupt plans                                      A            0
19. Follows time limits imposed by parent/caregiver                                          B            2
20. Realizes that people may hurt others unintentionally                                     A            2
21. Adjusts behavior to avoid disrupting others nearby                                       C            2
22. Controls anger when not getting his way                                                  A            0
23. Keeps his promises                                                                       B            2
24. Controls anger when given constructive criticism                                         A            2
25. Realizes that friendly acting people may intend harm                                     D            1
26. Respects others' time                                                                    B            2
27. Avoids or leaves harmful situations when possible                                        D            1
28. Avoids being manipulated or taken advantage of                                           D            0
29. Thinks through consequences before acting                                                -            0
30. Obeys curfews, i.e., comes home when told to                                             B            2
31. Is aware of and uses caution in risky social situations                                  D            1
32. Informs parent/caregiver of plans when going out                                         B            2
33. Recognizes that advertising messages may mislead                                         D            2

Personal Subdomain (v-scale score of 8)

Craig's raw score is 101. The median raw score for age 49:5 in the norm sample is 109.8.Therefore, Craig is
approximately 8.8 raw score points below the "average" for his age.

Personal Subdomain Content Areas
A = Eating and Drinking
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 47 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                       ID: CW040720
Page 18                                                                     Craig Wright




B = Dressing and Undressing
C = Using the Toilet
D = Washing and Bathing
E = Hygiene
F = Health

                                                                Content      Item
Personal Subdomain Items
                                                                 Area        Score
1. Opens his mouth when food is offered                            A           2*
2. Drinks from a bottle or spill-proof drinking cup                A           2*
3. Sucks or chews on finger foods                                  A           2*
4. Eats solid foods                                                A           2*
5. Cooperates in undressing and dressing                           B           2*
6. Cooperates in washing of his hands and face                     D           2*
7. Feeds himself with a spoon; may spill                           A           2*
8. Takes off his shoes and socks                                   B           2*
9. Drinks from a regular cup or glass; may spill                   A           2*
10. Feeds himself with a fork; may spill                           A           2*
11. Takes off clothing that opens in the front                     B           2*
12. Lets someone know when he/she needs changing                   C           2*
13. Pulls up clothing with elastic waistbands                      B           2*
14. Drinks from a regular cup or glass without spilling            A           2*
15. Urinates in a toilet or potty chair                            C           2*
16. Washes and dries his hands                                     D           2*
17. Feeds himself with a spoon without spilling                    A           2*
18. Takes off pullover garments                                    B           2*
19. Puts on shoes; may be on the wrong feet and untied             B           2*
20. Puts on clothing that opens in the front                       B           2*
21. Defecates in a toilet or potty chair                           C           2*
22. Is toilet-trained during the day                               C           2*
23. Puts on pullover garments                                      B           2*
24. Wipes/blows his nose using tissue, napkin, etc.                E           2*
25. Washes and dries his face                                      D           2*
26. Wipes/cleans face and hands as needed when eating              D           2*
27. Puts clothing on right side forward/correct side out           B           2*
28. Is toilet-trained during the night                             C           2*
29. Covers mouth and nose when coughing or sneezing                E           2*
30. Uses the toilet when needed without help                       C           2*
31. Fastens snaps                                                  B           2*
32. Brushes his teeth                                              E           2*
33. Buttons large buttons in the correct buttonholes               B           2*
34. Changes clothing that has become dirty/wet/smelly              E           2*
35. Connects and zips zippers                                      B           2*
36. Bathes or showers and dries himself                            D           2
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 48 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                                  ID: CW040720
Page 19                                                                                                Craig Wright




                                                                                          Content       Item
Personal Subdomain Items
                                                                                           Area         Score
37. Puts shoes on the correct feet and ties or fastens                                        B             2*
38. Spreads food with a table knife                                                           A              2
39. Buttons small buttons in the correct buttonholes                                          B             2*
40. Shows awareness of healthy and unhealthy foods                                            F              1
41. Finds and uses a restroom when away from home                                            C               2
42. Turns faucets on and adjusts the water temperature                                       D               2
43. Selects appropriate clothing for wet/cold weather                                         B              2
44. Cuts easy-to-cut food with a table knife                                                  A              2
45. Shows awareness that exercise is good for people                                          F              2
46. Washes and rinses his hair                                                               D               2
47. Chooses to exercise for health and/or enjoyment                                           F              2
48. Uses the toilet before going out when needed                                             C               2
49. Makes healthy eating choices                                                              F              1
50. Cuts harder-to-cut food with a sharp knife                                                A              2
51. Plans for changes in weather before going out                                             B              0
52. Takes his own temperature when needed                                                     F              0
53. Takes medicine as directed on his own                                                     F              2
54. Goes to the doctor when needed                                                            F              0
55. Monitors medications and replaces as needed                                               F              0

*This item was not administered during the interview, but was assigned a score of 2 based on the Interview
Form's basal rule.

Play and Leisure Subdomain (v-scale score of 9)

Craig's raw score is 63. The median raw score for age 49:5 in the norm sample is 71.7.Therefore, Craig is
approximately 8.7 raw score points below the "average" for his age.

Play and Leisure Subdomain Content Areas
A = Learning to Play
B = Responding to Social Cues
C = Playing Games and Sports
D = Socializing with Peers

                                                                                          Content       Item
Play and Leisure Subdomain Items
                                                                                           Area         Score
1. Responds when parent/caregiver is playful                                                  A             2*
2. Shows interest in his surroundings                                                         A             2*
3. Plays "baby" games like peek-a-boo, patty-cake                                             A             2*
4. Plays near another child, each doing different things                                      A             2*
5. Copies the play of a child playing nearby                                                  A             2*
6. Plays with peer(s) for 5 minutes under supervision                                         A             2*
7. Chooses to join other children who are playing                                             A             2*
8. Uses household objects for make-believe play                                               A             2*
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 49 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                                  ID: CW040720
Page 20                                                                                                Craig Wright




                                                                                          Content       Item
Play and Leisure Subdomain Items
                                                                                           Area         Score
9. Shares toys/possessions when told to do so                                                A            2*
10. Joins in with a group that is verbally welcoming                                         B               1
11. Plays with peer(s) for 30 minutes under supervision                                      A            2*
12. Moves away from aggressive children nearby                                               A            2*
13. Plays simple make-believe with other children                                            A            2*
14. Plays with others at outdoor games with no score                                         C               0
15. Asks others to play or spend time together                                               A            2*
16. Plays with other children with minimal supervision                                       A            2*
17. Takes turns in games or sports when asked                                                C               2
18. Plays elaborate make-believe with other children                                         A            2*
19. Shares toys/possessions without having to be told                                        A            2*
20. Joins in with a group that is nonverbally welcoming                                      B               0
21. Takes turns in games or sports without being asked                                       C               2
22. Plays with others at simple games with scorekeeping                                      C               2
23. Follows rules in games or sports without being told                                      C               2
24. Plays simple card or board games based on chance                                         C               2
25. Stays out of a group that is verbally nonwelcoming                                       B               2
26. Asks permission before taking/using another's things                                     A               2
27. Shows good sportsmanship in games or sports                                              C               1
28. Gets together with peers at someone's home                                               D               1
29. Stays out of a group that is nonverbally nonwelcoming                                    B               0
30. Goes places with peers day or night with supervision                                     D               2
31. Plays board/card/electronic games requiring skill                                        C               2
32. Plans ahead on his own to do things with peers                                           D               0
33. Gets schedule information for movies, events, etc.                                       D               2
34. Goes places with peers daytime without supervision                                       D               1
35. Plans fun activities with many things to be arranged                                     D               1
36. Goes places with peers at night without supervision                                      D               1

*This item was not administered during the interview, but was assigned a score of 2 based on the Interview
Form's basal rule.

Community Subdomain (v-scale score of 12)

Craig's raw score is 112. The median raw score for age 49:5 in the norm sample is 115.5.Therefore, Craig is
approximately 3.5 raw score points below the "average" for his age.

Community Subdomain Content Areas
A = Using Money
B = Using Time, Days, and Dates
C = Safety Outside the Home
D = Using Telephone/Technology
E = Understanding Rights
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 50 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                       ID: CW040720
Page 21                                                                     Craig Wright




F = Achieving Goals
G = Traveling
H = Earning Money

                                                                Content      Item
Community Subdomain Items
                                                                 Area        Score
1. Talks with a familiar person using a phone, etc.                D           2*
2. Understands that money is used to buy things                    A           2*
3. Counts at least 10 objects, one by one                          A           2*
4. Stays near parent/caregiver when in public places               C           2*
5. Understands and follows car passenger safety rules              C           2*
6. Understands that a clock is used to tell time                   B           2*
7. Operates at least two tech devices for entertainment            D           2*
8. Uses good manners when eating in public                         -           2*
9. Says all seven days of the week in order                        B           2*
10. Looks both ways when crossing streets/roads                    C           2*
11. Respects the right to privacy for self and others              E           2*
12. Names a penny, nickel, dime, and quarter                       A           2*
13. Says the current day of the week                               B           2*
14. Understands that some items cost more than others              A           2*
15. Knows how to make an emergency call                            D           2*
16. Obeys lights and signs when crossing streets/roads             C           2*
17. Tells time using a digital clock or watch                      B           2*
18. Understands and follows community rules and laws               -           2*
19. Makes calls to others using a phone, computer, etc.            D           2*
20. Knows the difference between different bills                   A           2*
21. Understands signs/symbols used to indicate danger              C           2*
22. Identifies a specific date on a calendar                       B           2*
23. Says the value of a penny, nickel, dime, and quarter           A           2*
24. Chooses to avoid dangerous/risky activities                    C           2*
25. Makes small purchases at a store                               A           2*
26. Combines coins to equal a specific amount                      A           2*
27. Acts safely when working and/or having fun                     C           2*
28. Uses TV/radio/Internet to get current information              D           2*
29. Uses a clock to keep track of when to do something             B           2*
30. Sets a short-term goal and achieves it                         F           2*
31. Finds a needed phone number                                    D           2*
32. Keeps personal belongings secure when out                      C           2*
33. Gets up on time when needed                                    B           2*
34. Carries or stores money/payment cards securely                 A           2*
35. Uses technology for at least two kinds of tasks                D           2*
36. Understands the right to vote                                  E           2*
37. Uses at least two social interaction technologies              D           2*
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 51 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                                  ID: CW040720
Page 22                                                                                                Craig Wright




                                                                                          Content       Item
Community Subdomain Items
                                                                                           Area         Score
38. Checks change from purchases for correctness                                              A             2*
39. Considers quality and price in buying decisions                                           A             2*
40. Understands the right to start and stop services                                          E             2*
41. Understands the right to report legitimate problems                                       E             2*
42. Notifies someone when he will be late/absent                                              B             2*
43. Sets a goal requiring six months and achieves it                                          F             2*
44. Travels a mile or more to a familiar destination                                         G              2*
45. Has worked to earn money outside the home                                                H               2
46. At a restaurant, chooses, orders, and pays for meal                                       -             2*
47. Understands his right to see personal records                                             E             2*
48. Travels a mile or more to an unfamiliar destination                                      G              2*
49. Sets a goal requiring two years and achieves it                                           F             2*
50. Uses a map to figure out how to reach a destination                                      G              2*
51. Buys groceries/household supplies when needed                                             A             2*
52. Manages his daily expenses responsibly                                                    A              2
53. Uses a bank account responsibly                                                           A              2
54. Has held a job for at least one month                                                    H               2
55. Uses a credit/debit card in his name responsibly                                          A              2
56. Manages his monthly expenses responsibly                                                  A              0
57. Pays his bills on time                                                                    A              0
58. Has held the same job for at least one year                                              H               2

*This item was not administered during the interview, but was assigned a score of 2 based on the Interview
Form's basal rule.

Written Subdomain (v-scale score of 16)

Craig's raw score is 76. The median raw score for age 49:5 in the norm sample is 75.0.Therefore, Craig is
approximately 1.0 raw score points above the "average" for his age.

Written Subdomain Content Areas
A = Prereading
B = Developing Reading Skills
C = Developing Writing Skills
D = Applying Reading and Writing Skills

                                                                                          Content       Item
Written Subdomain Items
                                                                                           Area         Score
1. Holds a book and turns pages correctly for reading                                         A             2*
2. Recognizes one or more simple signs/icons/symbols                                          A             2*
3. Identifies one or more alphabet letters                                                    A             2*
4. Recognizes his own name in printed form                                                    A             2*
5. Identifies at least 10 alphabet letters                                                    A             2*
6. Understands how his language is written                                                    A             2*
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 52 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                                  ID: CW040720
Page 23                                                                                                Craig Wright




                                                                                          Content       Item
Written Subdomain Items
                                                                                           Area         Score
7. Writes in the correct direction for his language                                          C            2*
8. Copies his own first name correctly                                                       C            2*
9. Copies simple words from an example correctly                                             C            2*
10. Identifies all alphabet letters, upper- and lowercase                                    A            2*
11. Writes alphabet letters using correct orientation                                        C            2*
12. Reads at least 10 words                                                                  B            2*
13. Writes both his first and last name from memory                                          C            2*
14. Reads sentences of three or more words out loud                                          B            2*
15. Copies phrases of four or more words correctly                                           C            2*
16. Writes at least 10 simple words from memory                                              C            2*
17. Reads simple stories out loud                                                            B            2*
18. Writes simple sentences of three or more words                                           C            2*
19. Writes at least 20 words from memory                                                     C            2*
20. Reads at a second-grade level or higher                                                  B               2
21. Writes simple correspondence of three sentences                                          D            2*
22. Finds or sorts things in alphabetical order                                              D            2*
23. Accurately interprets simple tables/graphs/charts                                        D            2*
24. Writes short reports/summaries of three sentences                                        C               2
25. Accurately interprets visual instructions                                                D            2*
26. Uses a table of contents or index                                                        D            2*
27. Reads at a fourth-grade level or higher                                                  B               2
28. Writes personal items of at least 10 sentences                                           D            2*
29. Uses the Internet or a library to find information                                       D            2*
30. Writes reports/papers/essays of at least one page                                        C               2
31. Writes or draws instructions for others                                                  D            2*
32. Edits or corrects written work before handing it in                                      C               1
33. Completes one-page paper or electronic forms                                             D               2
34. Reads at a sixth-grade level or higher                                                   B               2
35. Writes reports/compositions of at least three pages                                      C               2
36. Reads at a ninth-grade level or higher                                                   B               2
37. Completes two-page paper or electronic forms                                             D               2
38. Writes business or application letters                                                   D               2

*This item was not administered during the interview, but was assigned a score of 2 based on the Interview
Form's basal rule.
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 53 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                         ID: CW040720
Page 24                                                                       Craig Wright




MALADAPTIVE BEHAVIOR ITEMS
  Internalizing Items                                               Item Score
  1. Is overly needy or dependent.                                      1
  2. Has eating problems.                                               0
  3. Has sleep problems.                                                0
  4. Won't go to/stay at school/work for emotional causes.              0
  5. Is extremely anxious or nervous.                                   0
  6. Cries or is sad for no clear reason.                               0
  7. Avoids interacting with others.                                    2
  8. Lacks interest in things that he/she enjoys or used to.            0
  9. Is extremely fearful of common objects or situations.              0
  10. Worries for no clear reason.                                      0
  11. Is very irritable or moody.                                       2
  12. Feels helpless or hopeless.                                       0
  13. Complains of feeling sick, etc. with no medical reason.           0
  Externalizing Items                                               Item Score
  1. Has temper tantrums.                                               2
  2. Disobeys those in authority.                                       1
  3. Bullies others physically or with words.                           1
  4. Lies, cheats, or steals.                                           0
  5. Is physically aggressive.                                          0
  6. Is stubborn or argues.                                             2
  7. Is verbally abusive.                                               0
  8. Breaks rules or laws because of peer pressure.                     0
  9. Is much more active or restless than peers.                        0
  10. Takes school or work property when not allowed.                   0
  11. Destroys his or another's possessions on purpose.                 0
  Critical Items                                                    Item Score
  1. Gets fixated on objects or parts of objects.                       0
  2. Hears voices or sees things that others do not.                    0
  3. Harms himself.                                                     0
  4. Uses strange or repetitive speech.                                 0
  5. Loses awareness of what is happening around him/her.               1
  6. Repeats physical movements over and over.                          0
  7. Has toileting accidents.                                           0
  8. Eats non-food items such as dirt, paste, or soap.                  0
  9. Engages in compulsive behavior.                                    0
  10. Shows excessive interest in weapons or violence.                  0
  11. Harms animals.                                                    0
  12. Has delusional beliefs.                                           0
  13. Gets so fixated on a topic that it annoys others.                 2
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 54 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                         ID: CW040720
Page 25                                                                       Craig Wright




  Critical Items                                                    Item Score
  14. Talks about killing himself or has tried to.                      0
  15. Has no response to pain.                                          1
  16. Wanders or darts away without regard for safety.                  0
  17. Threatens to hurt or kill someone.                                0
  18. Is tricked into doing something that could cause harm.            0
  19. Gets fixated on a person in a way that is unwanted.               1
  20. Engages in unwanted sexual behavior.                              0
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 55 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                                          ID: CW040720
Page 26                                                                                                        Craig Wright




COMMENTS

Comments Recorded During the Interview

Receptive Subdomain Comments

Interview Topic: Understanding Implied Messages
Does not respond to anyone outside. Maybe his wife but not even the children. always takes things literally. Kids
mess with him all the time and he doesn’t get it.

Interview Topic: Following Complex Instructions
One step fine; but if multiple steps he will struggle. Might take 5 times. Might not regard season either.

Interview Topic: Attending To Informational Material
Most of time would sit through and not concentrate, or sit through and talk over “that’s bullshit” that’s not right.

Expressive Subdomain Comments

Interview Topic: Expressing Ideas And Experiences
I don’t ask anymore b/c I don’t get any details. But on his own terms he’ll talk about something that happens in
his day. When he does, he’ll tell something in the middle and I have to dig to find out what happened. He gets
frustrated b/c he assumes that I should already know. I’ll find out months later. For instance, overseas trip and I
didn’t know about it and he’ll assume I did. Clarifying - I have to break it down for him and then he can do it but
otherwise frustrated and will just repeat

Interview Topic: Giving Directions
No definitely not. Gave example of finding one thing in the fridge.

Written Subdomain Comments

Interview Topic: Advanced Writing
Doing a doctorate of law and he writes amazing research papers. But to write an email to someone, it’s full of
grammatical mistakes, spelling mistakes, and incorrect info. But professional work is top notch.

Personal Subdomain Comments

Interview Topic: Using Knives When Eating
Not with proper table manners even though he knows proper etiquette. He will have the fork in the wrong hand
and scoop and eat quickly. And eats before anyone else - needs reminders to wait. Knows b/c he was once an
office in the Air Force.

Interview Topic: Eating and Exercise Choices
Not sure about awareness b/c I nag.

Domestic Subdomain Comments

Interview Topic: Basic Household Chores
Works long crazy hours and will often join for dinner but will work nonstop. Understanding that wife and kids do
chores b/c he’s working. He is capable. When he lived on his own he did all of these things.

Interview Topic: Cleaning Up After Meals
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 56 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                                    ID: CW040720
Page 27                                                                                                  Craig Wright




I would have to be very sick and children not around before he would do anything.

Interview Topic: More Complex Food Preparation
Excellent chef when eh does it - extremely pedantic, it’s a 10 course meal.

Community Subdomain Comments

Interview Topic: Managing Money
Always late notices and threats lying around from bills unpaid

Interpersonal Relationships Subdomain Comments

Interview Topic: Responding To Familiar People
Sisters, mom will hug for sure. Plays with children for set amount of time but has limits. No kisses for anyone
other than wife. He’ll shake hands of colleagues. He will put arm around shoulder of one colleague. People find
him cold.

Interview Topic: Expressing And Recognizing Emotions
Feels emotions but doesn’t show them. People see anger, genuine happiness (accepted at work)

Interview Topic: Interpersonal Appropriateness
Learning to have eye contact now. Not before. When he gets excited he becomes loud and yells, but he doesn’t
understand he comes across as aggressive

Interview Topic: Friendships
Family takes up life when not working. No time for friends. He would never seek someone else but if someone
seeks him out and makes all the effort, he becomes too trusting

Interview Topic: Demonstrating Caring
He doesn’t care about anybody else at all. But wife and children good.

Interview Topic: Conversational Skills
Small talk learned and forced. Will do it if needed. Not with wife, but her parents he will respond.

Interview Topic: Taking Others' Perspective
He might pick up a plant that I like and not that he does, but only for wife and children.

Play and Leisure Subdomain Comments

Interview Topic: Doing Things With Peers
Before lockdown happened, he would go for Friday night drinks with boys from office.

Interview Topic: Planning Activities
Plans things for wife - anniversary. But not for others. He did send mom to Beijing on a boat trip.

Coping Skills Subdomain Comments

Interview Topic: Controlling Anger
Will yell and scream a lot but doesn’t hit (might throw things)

Interview Topic: Managing Social Risks
Now is better understanding intentions of others b/c he was burned so many times. He would not regard wife’s
warnings “he’s really a friend”
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 57 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                     ID: CW040720
Page 28                                                                   Craig Wright




Maladaptive Behavior Domain Comments
No Maladaptive Behavior Domain comments were provided.
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 58 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                   ID: CW040720
Page 29                                                                                 Craig Wright




ITEM RESPONSES

Receptive
    1: /         2: /         3: /     4: /    5: /    6: /    7: /    8: /    9: /      10: 2
   11: /       12: /        13: 0     14: /   15: 2   16: /   17: /   18: /   19: 2      20: 2
   21: /       22: 2        23: 1     24: 2   25: 2   26: 2   27: 2   28: 1   29: 2      30: 2
   31: 2       32: 0        33: 2     34: 0   35: 2   36: 2   37: 0   38: 0   39: 2

Expressive
    1: /         2: /         3: /     4: /    5: /    6: /    7: /    8: /    9: /      10: /
   11: /       12: /        13: /     14: /   15: /   16: /   17: /   18: /   19: /      20: /
   21: /       22: /        23: /     24: /   25: /   26: /   27: /   28: /   29: /      30: /
   31: /       32: /        33: /     34: /   35: /   36: 2   37: 2   38: 2   39: 2      40: 2
   41: 0       42: 2        43: 1     44: 0   45: 0   46: 2   47: 0   48: 2   49: 0

Written
    1: /         2: /         3: /     4: /    5: /    6: /    7: /    8: /    9: /      10: /
   11: /       12: /        13: /     14: /   15: /   16: /   17: /   18: /   19: /      20: 2
   21: /       22: /        23: /     24: 2   25: /   26: /   27: 2   28: /   29: /      30: 2
   31: /       32: 1        33: 2     34: 2   35: 2   36: 2   37: 2   38: 2

Personal
    1: /         2: /         3: /     4: /    5: /    6: /    7: /    8: /    9: /      10: /
   11: /       12: /        13: /     14: /   15: /   16: /   17: /   18: /   19: /      20: /
   21: /       22: /        23: /     24: /   25: /   26: /   27: /   28: /   29: /      30: /
   31: /       32: /        33: /     34: /   35: /   36: 2   37: /   38: 2   39: /      40: 1
   41: 2       42: 2        43: 2     44: 2   45: 2   46: 2   47: 2   48: 2   49: 1      50: 2
   51: 0       52: 0        53: 2     54: 0   55: 0

Domestic
    1: /         2: /         3: /     4: /    5: /    6: /    7: 2    8: /    9: 1      10: 2
   11: 2       12: /        13: /     14: 2   15: 2   16: 2   17: 2   18: 2   19: 2      20: 1
   21: 0       22: 2        23: 0     24: 1   25: 0   26: 2   27: 0   28: 0   29: 0      30: 2

Community
    1: /         2: /         3: /     4: /    5: /    6: /    7: /    8: /    9: /      10: /
   11: /       12: /        13: /     14: /   15: /   16: /   17: /   18: /   19: /      20: /
   21: /       22: /        23: /     24: /   25: /   26: /   27: /   28: /   29: /      30: /
   31: /       32: /        33: /     34: /   35: /   36: /   37: /   38: /   39: /      40: /
   41: /       42: /        43: /     44: /   45: 2   46: /   47: /   48: /   49: /      50: /
   51: /       52: 2        53: 2     54: 2   55: 2   56: 0   57: 0   58: 2
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 59 of
                                 CONFIDENTIAL
                                      208
Comprehensive Interview Form Report                                                                  ID: CW040720
Page 30                                                                                                Craig Wright




Interpersonal Relationships
    1: 2         2: 2         3: 2     4: 2      5: 0       6: 2       7: 2        8: 1       9: 1      10: 2
   11: 2       12: 1        13: 0     14: 0    15: 2       16: 1      17: 0      18: 2       19: 0      20: 1
   21: 1       22: 2        23: 1     24: 1    25: 0       26: 2      27: 1      28: 1       29: 1      30: 0
   31: 0       32: 0        33: 0     34: 0    35: 0       36: 1      37: 0      38: 1       39: 0      40: 0
   41: 0       42: 0        43: 0

Play and Leisure
    1: /         2: /         3: /     4: /      5: /       6: /       7: /        8: /       9: /      10: 1
   11: /       12: /        13: /     14: 0    15: /       16: /      17: 2      18: /       19: /      20: 0
   21: 2       22: 2        23: 2     24: 2    25: 2       26: 2      27: 1      28: 1       29: 0      30: 2
   31: 2       32: 0        33: 2     34: 1    35: 1       36: 1

Coping Skills
    1: 2         2: 2         3: 2     4: 2      5: 2       6: 2       7: 2        8: 0       9: 1      10: 1
   11: 1       12: 2        13: 2     14: 0    15: 1       16: 0      17: 0      18: 0       19: 2      20: 2
   21: 2       22: 0        23: 2     24: 2    25: 1       26: 2      27: 1      28: 0       29: 0      30: 2
   31: 1       32: 2        33: 2

Maladaptive Behavior - Internalizing
    1: 1         2: 0         3: 0     4: 0      5: 0       6: 0       7: 2        8: 0       9: 0      10: 0
   11: 2       12: 0        13: 0

Maladaptive Behavior - Externalizing
    1: 2         2: 1         3: 1     4: 0      5: 0       6: 2       7: 0        8: 0       9: 0      10: 0
   11: 0

Maladaptive Behavior - Critical Items
    1: 0         2: 0         3: 0     4: 0      5: 1       6: 0       7: 0        8: 0       9: 0      10: 0
   11: 0       12: 0        13: 2     14: 0    15: 1       16: 0      17: 0      18: 0       19: 1      20: 0



End of Report

NOTE: This and previous pages of this report contain trade secrets and are not to be released in response to
requests under HIPAA (or any other data disclosure law that exempts trade secret information from release).
Further, release in response to litigation discovery demands should be made only in accordance with your
profession's ethical guidelines and under an appropriate protective order.
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 60 of
                                 CONFIDENTIAL
                                      208



  07 Vineland-3, Form
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 61 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 62 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 63 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 64 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 65 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 66 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 67 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 68 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 69 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 70 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 71 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 72 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 73 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 74 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 75 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 76 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 77 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 78 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 79 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 80 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 81 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 82 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 83 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 84 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 85 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 86 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 87 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 88 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 89 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 90 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 91 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 92 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 93 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 94 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 95 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 96 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 97 of
                                 CONFIDENTIAL
                                      208



  08 ADI-R, Form
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 98 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 99 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 100 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 101 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 102 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 103 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 104 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 105 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 106 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 107 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 108 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 109 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 110 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 111 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 112 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 113 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 114 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 115 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 116 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 117 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 118 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 119 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 120 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 121 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 122 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 123 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 124 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 125 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 126 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 127 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 128 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 129 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 130 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 131 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 132 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 133 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 134 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 135 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 136 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 137 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 138 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 139 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 140 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 141 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 142 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 143 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 144 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 145 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 146 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 147 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 148 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 149 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 150 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 151 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 152 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 153 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 154 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 155 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 156 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 157 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 158 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 159 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 160 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 161 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 162 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 163 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 164 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 165 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 166 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 167 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 168 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 169 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 170 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 171 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 172 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 173 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 174 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 175 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 176 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 177 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 178 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 179 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 180 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 181 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 182 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 183 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 184 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 185 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 186 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 187 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 188 of
                                 CONFIDENTIAL
                                      208



   09 ADOS-2, Form
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 189 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 190 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 191 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 192 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 193 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 194 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 195 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 196 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 197 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 198 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 199 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 200 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 201 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 202 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 203 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 204 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 205 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 206 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 207 of
                                 CONFIDENTIAL
                                      208
Case 9:18-cv-80176-BB Document 509-3 Entered on FLSD Docket 05/18/2020 Page 208 of
                                 CONFIDENTIAL
                                      208
